  Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 1 of 56 PageID #:3628




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                 No. 12 CR 723
               v.
                                                 Judge Sharon Johnson Coleman
 ADEL DAOUD

                                   NOTICE OF APPEAL

       Notice is hereby given that the UNITED STATES OF AMERICA appeals to the United

States Court of Appeals for the Seventh Circuit from this Court’s Judgment, which was entered on

the docket on May 21, 2019.

                                            Respectfully submitted,

                                            JOHN R. LAUSCH, JR.
                                            United States Attorney

                                            /s/ Tiffany A. Ardam
                                            BARRY JONAS
                                            TIFFANY A. ARDAM
                                            Assistant U.S. Attorney
                                            219 South Dearborn St., Rm. 500
                                            Chicago, Illinois 60604
                                            (312) 353-0951

Date: June 19, 2019
  Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 2 of 56 PageID #:3628




                               CERTIFICATE OF SERVICE

       The undersigned Assistant United States Attorney hereby certifies that in accordance with

Fed. R. Crim. P. 49, Fed. R. Div. P. 5, LR 5.5, and the General Order on Electronic Case Filing

(“ECF”), the government’s Notice of Appeal was served, pursuant to the district court’s ECF

system, to opposing counsel of record.



                                     By:    /s/ Tiffany A. Ardam
                                            BARRY JONAS
                                            TIFFANY A. ARDAM
                                            Assistant U.S. Attorney
                                            219 South Dearborn St., Rm. 500
                                            Chicago, Illinois 60604
                                            (312) 353-0951

Date: June 19, 2019
  Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 3 of 56 PageID #:3628




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                   No. 12 CR 723
                v.
                                                   Judge Sharon Johnson Coleman
 ADEL DAOUD

                                 DOCKETING STATEMENT

       The UNITED STATES OF AMERICA, pursuant to Circuit Rule 3(c), hereby submits the

following Docketing Statement contemporaneous with the filing of its Notice of Appeal in the

above-captioned case.

       Defendant Adel Daoud was charged by indictment in three cases. First, in Case No. 12 CR

723 (N.D. Ill.), defendant was charged with attempting to use a weapon of mass destruction, in

violation of 18 U.S.C. § 2332a(a)(2)(D), and attempting to destroy a building used in interstate

commerce with an explosive, in violation of 18 U.S.C. § 844(i). Second, in Case No. 13 CR 703

(N.D. Il.), defendant was charged by indictment with soliciting a crime of violence, in violation of

18 U.S.C. § 373(a), murder-for-hire, in violation of 18 U.S.C. § 1958(a), and obstruction of justice,

in violation of 18 U.S.C. § 1512(a)(1)(A). Third, in Case No. 15 CR 487 (N.D. Ill.), defendant was

charged with assault with the intent to commit murder, in violation of 18 U.S.C. § 113(a)(1),

assault with a dangerous weapon with the intent to do bodily harm, in violation of 18 U.S.C.

§ 113(a)(3), assault resulting in serious bodily injury, in violation of 18 U.S.C. § 113(a)(6),

possession of a weapon by an inmate, in violation of 18 U.S.C. § 1791(a)(2) and (b)(3), and simple

assault, in violation of 18 U.S.C. § 113(a)(4). Case Nos. 13 CR 703 and 15 CR 487 were transferred

to this Court for joint resolution with Case No. 12 CR 723.
  Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 4 of 56 PageID #:3628




       On May 6, 2019, this Court sentenced defendant in all three cases, and it entered final

judgment in all three cases on May 21, 2019. The United States has timely filed its Notice of

Appeal within 30 days after entry of the judgment.

       The district court had jurisdiction pursuant to 18 U.S.C. § 3231. The Court of Appeals has

jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291.

       There was a prior appellate proceeding related to this case (Appeal No. 14-1284).

                                            Respectfully submitted,

                                            JOHN R. LAUSCH, JR.
                                            United States Attorney

                                            /s/ Tiffany A. Ardam
                                            BARRY JONAS
                                            TIFFANY A. ARDAM
                                            Assistant U.S. Attorney
                                            219 South Dearborn St., Rm. 500
                                            Chicago, Illinois 60604
                                            (312) 353-0951

Date: June 19, 2019




                                               2
  Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 5 of 56 PageID #:3628




                               CERTIFICATE OF SERVICE

       The undersigned Assistant United States Attorney hereby certifies that in accordance with

Fed. R. Crim. P. 49, Fed. R. Div. P. 5, LR 5.5, and the General Order on Electronic Case Filing

(“ECF”), the government’s Docketing Statement was served, pursuant to the district court’s ECF

system, to opposing counsel of record.



                                     By:    /s/ Tiffany A. Ardam
                                            BARRY JONAS
                                            TIFFANY A. ARDAM
                                            Assistant U.S. Attorney
                                            219 South Dearborn St., Rm. 500
                                            Chicago, Illinois 60604
                                            (312) 353-0951

Date: June 19, 2019
                  Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 6 of 56 PageID #:3628



                                  LTNITED STATES DISTRICT COURT
                                                          Northern District of Illinois


                UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                           v.

                           ADEL DAOUD                                          Case Number:             I   :12-CR-00723(l)

                                                                               USM Number:              43222-424



                                                                               Thomas Anthony Durkin and Joshua G. Herman
                                                                               Defendant's Attorney


THE DEFENDANT:
I     pleaded guilty to count(s) 1 (one) and 2 (two) of the Indictment.
E                            count(s) which was accepted by the court.
     pleaded nolo contendere to
E    was found guilty on count(s) after a plea of not guilty.

The defendant is adjudicated guilty ofthese offenses:
    Title & Section / Nature of Offense                                                      Offense Ended               Count
    l8:2332Aa.F Use Of Certain Weapons Of Mass Destruction                                   09n4t2012                   I
    l8:8441.F Penalties - If Death Results                                                   09t14t2012                  2




The defendant is sentenced as provided in pages 2 through 8 ofthisjudgment. The sentence is imposed pursuant to the Sentencing Reform
Act of I 984.

E fne defendant      has been found not guilty on count(s)

E Count(s)         dismissed on the motion of the United States.

It is ordered that the defendant must notifl, the United States Attorney for this District within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notifo the court and United States Attorney of material changes in            ic circumstances.




                                                                                  Signatuiffi
                                                                                  Sharon              Coleman, United States District Judge

                                                                                  Name and Title of Judge

                                                                                                5'ao-&\i q
                Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 7 of 56 PageID #:3628
ILND 2458 (Rev. 04/19/2019) Judgment in
                               a Criminal Case
Sheet 2 - lmprisonment                                                                     Judgment-                                 Page 2   of8
DEFENDANT: ADEL DAOUD
CASE NUMBER: 1:12-CR-00723(l)
                                                               IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
192 months as to count I and 192 months as to count 2 of the Indictment. Terms to run conculrent to each other and concurrent to the terms
imposed in case I 3 CR 703- I and 1 5 CR 487- l .

B         The court makes the following recommendations to the Bureau of Prisons: Defendant to serve his term of imprisonment at the

     Butner FCC facility or at the Pekin FCI facility.

A         The defendant is remanded to the custody of the United States Marshal.

tl        The defendant shall surrender to the United States Marshal for this district:

          traton
     tr        as   notified by the United States Marshal.

     !         The defendant shall surrender for service ofsentence at the institution designated by the Bureau ofPrisons:

          D          before 2:00 pm on

          tr         as   notified by the United States Marshal.

          !          as   notified by the Probation or Pretrial Services Office.




                                                                      RETURN

I have executed this judgment       as   follows;




Defendant delivered       on                  to                                                                with a certified copy of this
judgment.




                                                                                        UNITED STATES MARSHAL


                                                                                   By
                                                                                        DEPUTY UNITED STATES MARSHAL
                     Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 8 of 56 PageID #:3628
ILND 245D (Rev 0412912019) Jtdgment in   a   Criminal Case for Revocation
    -
Sheet 3   Release

DEFENDANT: ADEL DAOUD
CASE NUMBER: 1 : I 2-CR-00723(l)

          MANDATORY CONDTTTONS OF SUPERVTSED RELEASE PURSUANT TO                                                      18 U.S.C $ 3583(d)

Upon release from imprisonment, you shall be on supervised release for a term of:
forty-five (45) years as to count I and2 of the Indictment. Terms to run concurrent to each other and concurrent to the terms of supervised
release imposed in cases l3 CR 703-l and l5 CR 487-l

         You must report to the probation office in the district to which you are released within 72 hours of release from the custody of the
Bureau ofPrisons. You shall report to sentencing Judge or one sitting in her stead, on status to review conditions after review of
medical/mental health record and conditions of MSR pursuant to l8 U.S.C. 3553(a). The court imposes those conditions identified by
checkmarks below:



During the period ofsupervised release:
 E (l) you shall not commit another Federal, State, or local crime.
 B (2) you shall not unlawfully possess a controlled substance.
 tr (3) you shall attend a public, private, or private nonprofit offender rehabilitation     program that has been approved by the court,     if
                an approved program is readily available within a 50-mile radius of your legal residence. [Use for a first conviction of a
              domestic violence crime, as defined in $ 3561(b).1
 tr       (4) you shall register and comply with all requirements of the Sex Offender Registration and Notification Act (42 U.S.C.       S
                16913).
 a        (5) you shall cooperate in the collection of a DNA sample if the collection of such a sample is required by law.
 tr       (6) you shall refrain from any unlawful use of a controlled substance AND submit to one drug test within l5 days of release on
              supervised release and at least two periodic tests thereafter, up to 104 periodic tests for use ofa controlled substance during
              each year of supervised release. [This mandatory condition may be ameliorated or suspended by the court for any defendant
              if reliable sentencing information indicates a low risk of future substance abuse by the defendant.]

   DISCRETIONARY CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C                                       S   3563(b) AND 18 U.S.C $ 3583(d)

Discretionary Conditions                  orders that you abide by the following conditions during the term of supervised release because such
conditions are reasonably
                                - Thetocourt
                              related                                      and @X2XD),(9)r.@(DLsuch conditions involve only such
                                        the factors set forth in $ 3553(aXl)
deprivations ofliberry or property as are reasonably necessary   for the purposes indicated in $ 3553 (aX2) (B). (C). and (D): and such
conditions are consistent with any pertinent policy  statement issued  by the Sentencing Commission pursuant to 28 U.S.C. 994a.
The court imposes those conditions identified by checkmarks below:

During the period ofsupervised release:
 tr (1)          you shall provide financial support to any dependents ifyou are financially able to do so.
 tr Q)           you shall make restitution to a victim of the offense under $ 3556 (but not subject to the limitation of $ @(g) or
                 $   3663A(cXlXA)).
 tr       (3)     you shall give to the victims of the offense notice pursuant to the provisions of $ 3555, as follows: )$El
 tr       (4)    you shall seek, and work conscientiously at, lawful employment or, if you are not gainfully employed, you shall pursue
                 conscientiously a course of study or vocational training that will equip you for employment.
 tr       (s) you shall refrain from engaging in the following occupation, business, or profession bearing a reasonably direct relationship
                 to the conduct constituting the offense, or engage in the following specified occupation, bus_iness, or profession only to a
                 stated degree or under stated circumstances; (ifchecked yes, please indicate restriction(s)) '#ffiffi .
 a        (6) you shall not knowingly meet or communicate with any person whom you know to be engaged, or planning
                 to be engaged, in criminal activity and shall'not:
                     tr visit the following type of places:     M.
                     E  knowingly meet or communicate with the following persons: Any persons who are, or claim to be, associated with a
          foreign terrorist organization (as defined in 8 U. S. C. I 189) , or who are, or claim to be, involved with violent acts, or advocating
          for acts of violence; and, communicating with any persons who are located outside of the United States with the exception to
          family members and persons who are located outside of the United States with the exception to family members and persons
          previously identified and approved by the Probation Office.
 tr       (7) you shall refrain from E any or E excessive use of alcohol (defined as E having a blood alcohol concentration
                greater than 0.08; or EI        ), and from any use ofa narcotic drug or other controlled substance, as defined in $ 102
                of the Controlled Substances Act (21 U.S.C. S 802), without a prescription by a licensed medical practitioner.
 tr       (8) you shall not possess a firearm, destructive device, or other dangerous weapon.
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 9 of 56 PageID #:3628
ILND 245D (Rev. 0412912019) Judgment in         a   Criminal Case for Revocation
    - Suoervised Release
Sheet 3                                                                                                                            Judgment   -   Page 4 of 8

DEFENDANT: ADEL DAOUD
CASE NUMBER: 1 : 1 2-CR-00723(1)

 a        (e)     tr    you shall participate, at the direction of a probation officer, in a substance abuse treatment program, which may
                         include urine testing up to a maximum of 104 tests per year.
                  x     you shall participate, at the direction of a probation officer, in a mental health treatment program, and shall take
                        any medications prescribed by the mental health treatment provider
                  tr   you shall participate, at the direction of a probation officer, in medical care; (if checked yes, please specifu:
                        'F"l,lil,   i:i,'tA')

 tr       (10)   (intermittent confinement): you shall remain in the custody of the Bureau of Prisons during nights, weekends, or other
                 intervals of time, totaling "i it:t':1,:t,,lno more than the lesser of one year or the term of imprisonment authorized for the
                 offense], during the first year ofthe term ofsupervised release (provided, however, that a condition set forth in
                 93563(bxl0) shall be imposed only for a violation of a condition of supervised release in accordance with $ 3583(e)(2)
                 ind only when facilities are available) for the following period
                 (community confinement): you shall reside at, or participate in the program of a community corrections facility
                 (including a facility maintained or under contract to the Bureau of Prisons) for all or part of the term of supervised
                 release, for a period of           months.
 tr       (12)   you shall work in community service for',,,1.:,# hours as directed by a probation officer.
 tr       (13)   youshallresideinthefollowingplaceorar€a:'..'iis,orrefrainfromresidinginaspecifiedplaceorarea::
 tr       (14)   you shall refiain from knowingly leaving the federal judicial district where you are being supervised, unless
                 granted permission to leave by the court or a probation officer. The geographic area of the Northern District of
                 Illinois currently consists of the Illinois counties of Cook, DuPage, Grundy, Kane, Kendall, Lake, LaSalle, Will,
                 Boone, Carroll, DeKalb, Jo Daviess, Lee, McHenry, Ogle, Stephenson, Whiteside, and Winnebago.
 a        (15)   you shall report to a probation officer as directed by the court or a probation offtcer.
 E        (16)   tr       you shall permit a probation officer to visit you B at any reasonable time or E as specified: ,
                          I at home                  El at work                 El at school               I   at a community service location
                          El other reasonable location specified  by  a probation officer (excluding inside place  of worship)
                    A you shall permit confiscation ofany contraband observed in plain view ofthe probation officer.
 E        (17) you shall notifo a probation officer within 72 hours, after becoming aware of any change in residence, employer, or
                workplace and, absent constitutional or other legal privilege, answer inquiries by a probation officer. You shall answer
                truthfully any inquiries by a probation officer, subject to any constitutional or other legal privilege.
 a        (l 8) you shall noti! a probation officer within 72 hours if after being arrested, charged with a crime, or questioned by a law
                enforcement officer.
 tr       (le) (home confinement)
                 tr (aXi) (home incarceration) for a period of _ months, you are restricted to your residence at all times except for
                        medical necessities and court appearances or other activities specifically approved by the court.
                 tr     (a)(ii) (home detention) for a period of _ months, you are restricted to your residence at all times except for
                        employment; education; religious services; medical, substance abuse, or mental health treatment; attorney visits;
                        court appearances; court-ordered obligations; or other activities pre-approved by the probation officer.
                 tr     (a)(iii) (curfew) for a period of_ months, you are restricted to your residence every day.
                 tr     from the times directed by the probation officer; or E from _ to _.
                tr      (b) your compliance with this condition, as well as other court-imposed conditions of supervision, shall be monitored
                        by a form of location monitoring technology selected at the discretion of the probation officer, and you shall abide
                        by all technology requirements.
                tr      (c) you shall pay all or part ofthe cost ofthe location monitoring, at the daily contractual rate, ifyou are financially
                        able to do so.
 tr       (20) you shall comply with the terms of any cout order or order of an administrative process pursuant to the law of a State, the
                 District of Columbia, or any other possession or territory of the United States, requiring payments by you for the support
                 and maintenance of a child or of a child and the parent with whom the child is living.
 tr       (21) (deportation): you shall be surrendered to a duly authorized official of the Homeland Security Department for a
                 determination on the issue of deportability by the appropriate authority in accordance with the laws under the Immigration
                 and Nationality Act and the established implementing regulations. If ordered deported, you shall not remain in or enter the
                 United States without obtaining, in advance, the express written consent of the United States Attorney General or the
                 United States Secretary of the Department of Homeland Security.
 tr       (22) you shall satisfy such other special conditions as ordered below.
                 Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 10 of 56 PageID #:3628
ILND 245D (Rev. 0412912019) Judgment in   a   Criminal Case for Revocation
    - Suoervised Release
Sheet 3                                                                                                                         Judgment- Page 5 of8

DEFENDANT: ADEL DAOUD
CASE NUMBER: I : 1 2-CR-00723(1)
 A        (23) You shall submit your person, property,    house, residence, vehicle, papers [computers (as defined in 18 U.S.C. 1030(e)(l)),
                other electronic communications or data storage devices or media,] or office, to a search conducted by a United States
                Probation Officer(s). Failure to submit to a search may be grounds for revocation of release. You shall warn any other
                occupants that the premises may be subject to searches pursuant to this condition.
 tr (24)         Other:

SPECIAL CONDITIONS OF SUPERVISED RELEASE PURSUANT TO                               18 U.S.C.3563(bX22) and 3583(d)
The court imposes those conditions identified by checkmarks below:

During the term ofsupervised release:
 tr ( I )     if you have not obtained a high school diploma or equivalent, you shall participate in       a General Educational
                  Development (GED) preparation course and seek to obtain a GED within the first year of supervision.
 A Q)             you shall participate in an approved job skill-training program at the direction of a probation officer within the first 60
                  days of placement on supervision.
 tr (3)           you shall, if unemployed after the first 60 days of supervision, or if unemployed for 60 days after termination or lay-off
                  Ilom employment, perform at least           hours of community service per week at the direction of the probation office
                  ylljil gain  lly employed.  The total amount of community service required over your term of service shall not exceed
                  i##lit rt hours.
 tr       @)      you shall not maintain employment where you have access to other individual's personal information, including, but not
                  limited to, Social Security numbers and credit card numbers (or money) unless approved by a probation officer.
 tr       (5)     you shall not incur new credit charges or open additional lines ofcredit without the approval ofa probation officer
                  unless you are in compliance with the financialobligations imposed by this judgment.
 E (6)            you shall provide a probation officer with access to any requested financial information requested by the probation
                  officer to monitor compliance with conditions of supervised release.
 tr       O       withinT2 hours of any significant change in your economic circumstances that might affect your ability to pay
                  restitution, fines, or special assessments, you must notiS, the probation officer of the change.
 tr (8)           you shall file accurate income tax returns and pay all taxes, interest, and penalties as required by law.
 tr (9)           you shall participate in a sex offender treatment program. The specific program and provider will be determined by a
                  probation officer. You shall comply with all recommended treatment which may include psychological and
                  physiological testing. You shall maintain use of all prescribed medications.
                 tr You shall comply with the requirements of the Computer and Internet Monitoring Program as administered by the
                         United States Probation Office. You shall consent to the installation of computer monitoring software on all
                         identified computers to which you have access and to which the probation officer has legitimate access by right or
                         consent. The software may restrict and/or record any and all activity on the computer, including the capture of
                         keystrokes, application information, Internet use history, email correspondence, and chat conversations. A notice
                         will be placed on the computer at the time of installation to warn others of the existence of the monitoring
                         software. You shall not remove, tamper with, reverse engineer, or in any way circumvent the software.
                 tr The cost of the monitoring shall be paid by you at the monthly contractual rate, if you are financially able, subject
                         to satisfaction of other financial obligations imposed by this judgment.
                 tr     You shall not possess or use at any location (including your place of employment), any computer, external storage
                        device, or any device with access to the Internet or any online computer service without the prior approval of a
                        probation officer. This includes any Internet service provider, bulletin board system, or any other public or private
                       network or email system
                 tr    You shall not possess any device that could be used for covert photography without the prior approval ofa
                       probation officer.
                 tr    You shall not view or possess child pornography. If the heatment provider determines that exposure to other
                       sexually stimulating material may be detrimental to the treatment process, or that additional conditions are likely
                       to assist the treatment process, such proposed conditions shall be promptly presented to the court, for a
                       determination, pursuant to 18 U.S.C. $ 3583(eX2), regarding whether to enlarge or otherwise modi! the
                       conditions of supervision to include conditions consistent with the recommendations of the treatment provider.
                  Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 11 of 56 PageID #:3628
ILND 245D (Rev.0412912019) Judgment in          a    Criminal Case for Revocation
qh

DEFENDANT: ADEL DAOUD
CASE NUMBER: 1: l2-CR-00723(l)

                           El      You shall not, without the approval of a probation officer and treatment provider, engage in activities that will
                                  put you in unsupervised private contact with any person under the age of 18, and you shall not knowingly visit
                                   locations where persons under the age of l8 regularly congregate, including parks, schools, school bus stops,
                                   playgrounds, and childcare facilities. This condition does not apply to contact in the course of normal
                                   commercial business or unintentional incidental contact
                           D This condition does not apply to your family members: ,r: :,r: [Names]
                           tr Your employment shall be restricted to the judicial district and division where you reside or are supervised,
                                  unless approval is granted by a probation officer. Prior to accepting any form ofemployment, you shall seek the
                                  approval ofa probation officer, in order to allow the probation officer the opportunity to assess the level ofrisk
                                  to the community you will pose if employed in a particular capacity. You shall not participate in any volunteer
                                  activity that may cause you to come into direct contact with children except under circumstances approved in
                                  advance by a probation officer and treatment provider.
                           tr You shall provide the probation officer with copies of your telephone bills, all credit card statements/receipts,
                                  and any other financial information requested.
                           tr You shall comply with all state and local laws pertaining to convicted sex offenders, including such laws that
                                  impose restrictions beyond those set forth in this order.
 tr          (10)           you shall pay to the Clerk of the Court any financial obligation ordered herein that remains unpaid at the
                            commencement of the term of supervised release, at a rate of not less than l0o/o of the total of your gross earnings
                            minus federal and state income tax withholdings.
 A           (I   1   )     you shall not enter into any agreement to act as an informer or special agent of a law enforcement agency without the
                            prior permission of the court.
 tr          (I   2)        you shall pay to the Clerk of the Court $r,tii iiltLiii#ii$l as repayment to the United States of gove-=rffnent funds you rggef ved
                            during the investigation of this offense. (The Clerk of the Court shall remit the funds to ;fi;1::;;1{list both Agency and
                           A*dre|$s.)
 tr          (13)           You shall observe one Reentry Court session, as instructed by your probation officer.
             (I4), Oth__f;
             tti.$f:ffi. i rY;s,#i^@
 tr
                            Iffi                                            ,iffi          r#l:W            l
             ffirr                                                          authorize       the    qf   W

                  ffau    sti$   no&poryWs or use at any location (including your place of employmeai), any extennl storage device rryithaut th6
             F,@l                  ififfilii#ffiff   ,t.   t#.ffiddt'

                  Y;ii-1*U*]#      ffiUl |                              s,€,#".-*-q *dl
                                                                            h;;   i   ,,
                                                                                    -:,
                                                                           fl{efiflx8ffi*s
                                                                                            l
                                                                                                                            ffiiui*i*e*:.      dd   tllt
                                                                                                                                   rdii




                                                                                                                     ::tl,s,(xrllggl       gx#gj;ffi
                                                                                                                                            t. ra      ,,
                                                                                                                                                           6


                  You Slrall b+*eouired to submit to peri,g$ic polygraph                    t"@ffi{iSection'A{t   #fatio*Wmce     as a meani tb ensu**'tha*
             y-a.ljare:6.lioffi il#i$.i'.furequir#ffiitilr,your                                    lW,
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 12 of 56 PageID #:3628
ILND 2458 (Rev. 04/19/2019) Judgment in
                                     a Criminal Case
sheet 5 - criminal Monetary Penalties                                                          Judgment - Page 7 of 8

DEFENDANT: ADELDAOUD
CASE NUMBER: I : 12-CR-00723(l)


                                           CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                              Assessment       JVTA Assessment*                           Fine                   Restitution
 TOTALS                                           s200.00                      $.00                     Waived                          s.00



 tr    The determination of restitution is deferred until           An Amended Judgment in a Criminql Case (,to z,tsqwill be entered after such
       determination.
 tr    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes     a partial payment, each payee shall receive an approximately proportioned payment, unless specified
       otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. $ 3664(i), all nonfederal
       victims must be paid before the United States is paid.




      n          Restitution amount ordered pursuant to plea agreement $

      n          The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
                 before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. $ 3612(0. All of the payment options on Sheet
                 6 may be subject to penalties for delinquency and default, pursuant to l8 U.S.C. $ 3612(g).
      n          The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                 !               the interest requirement is waived for the

                 tr              the interest requirement for the       is modified as follows:

      tr         The defendant's non-exempt assets, if any, are subject to immediate execution to satisry any outstanding restitution or fine
                 obligations.

      * Justice for Victims of Trafficking Act of 2015, Pub. L. No. I l4-22.
      * Findings for the total amount of losses are required under Chapters 109A, 110, I l0A, and l13A of Title l8 for offenses committed
      on or after September 13,1994, but before Apri|23,1996.
                Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 13 of 56 PageID #:3628
ILND 2458 (Rev. 04/19/2019) Judgment in   a   Criminal Case
Sheet 7 - Denial ofFederal Benefits                                                                                                      Judqment   -   Page 8 of 8

DEFENDANT: ADEL DAOUD
CASE NUMBER: l:12-CR-00723(l)
                                                              SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:


       A      Lump sum payment of $200.00 due immediately.

               tr       balance due not later        than       , or

               tr       balance due in accordance with          ! c, n   D,   tr   E, or   E   F below; or


Btr           Payment to begin immediately (may be combined with               E    C,     E   D, or   E   F below); or


CN                 equal (e.g. weekly, monthly, quarterly) installments of $
              Payment in                                                                                          over a period   of   (e.g., months or years),       to
              commence (e.g., 30 or 60 days) after the date of this judgment; or
       tr          equal (e.g. weekly, monthly, quarterly) installments of $
              Payment in                                                                 over a period of                              (e.g., months or years),       to
              commence (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or
       !      Payment during the term of supervised release will commence within         (e.g., 30 or 60 days) after release from imprisonment.
              The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

       n      Special instructions regarding the payment of criminal monetary penalties:



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

tr     Joint and Several

Case Number                                           Total Amount                  Joint and Several                Corresponding Payee,   if
Defendant and Co-Defendant Names                                                    Amount                           Appropriate
(including defendant number)

**See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate.**

tr     The defendant shall pay the cost ofprosecution.


tr     The defendant shall pay the following court cost(s):


tr     The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 14 of 56 PageID #:3628

                                                                                           APPEAL,KEYS,PROTO,TERMED

                                            United States District Court
                          Northern District of Illinois - CM/ECF LIVE, Ver 6.2.2 (Chicago)
                               CRIMINAL DOCKET FOR CASE #: 1:12-cr-00723-1
                                                   Internal Use Only


          Case title: USA v. Daoud                                               Date Filed: 09/20/2012
                                                                                 Date Terminated: 05/20/2019


          Assigned to: Honorable Sharon Johnson
          Coleman
          Referred to: Honorable Arlander Keys
          Appeals court case number: 14-1284
          Seventh Circuit

          Defendant (1)
          Adel Daoud                                              represented by MiAngel C. Cody
          TERMINATED: 05/20/2019                                                 The Decarceration Collective
                                                                                 1325 S. Wabash
                                                                                 Suite 305
                                                                                 Chicago, IL 60605
                                                                                 312-858-8330
                                                                                 Email:
                                                                                 miangelcody@decarcerationcollective.org
                                                                                 TERMINATED: 09/17/2012
                                                                                 LEAD ATTORNEY
                                                                                 Designation: Public Defender or
                                                                                 Community Defender Appointment

                                                                                  Thomas Anthony Durkin
                                                                                  Durkin & Roberts
                                                                                  2446 North Clark Street
                                                                                  Chicago, IL 60614
                                                                                  312-913-9300
                                                                                  Email: tdurkin@durkinroberts.com
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED
                                                                                  Designation: CJA Appointment

                                                                                  Andrea D. Lyon
                                                                                  Durkin & Roberts
                                                                                  2446 N. Clark Street
                                                                                  Chicago, IL 60614


1 of 43                                                                                                                   6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois   https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 15 of 56 PageID #:3628

                                                                           (312) 362-8402
                                                                           Email: andrea.lyon@valpo.edu
                                                                           ATTORNEY TO BE NOTICED
                                                                           Designation: Retained

                                                                           Janis D. Roberts
                                                                           Durkin & Roberts
                                                                           2446 N. Clark Street
                                                                           Chicago, IL 60614
                                                                           (312)914-8980
                                                                           Email: jdroberts@durkinroberts.com
                                                                           ATTORNEY TO BE NOTICED
                                                                           Designation: Retained

                                                                           Joshua G. Herman
                                                                           Law Office of Joshua G. Herman
                                                                           53 West Jackson Blvd.
                                                                           Suite 457
                                                                           Chicago, IL 60604
                                                                           312-909-0434
                                                                           Email: jherman@joshhermanlaw.com
                                                                           ATTORNEY TO BE NOTICED
                                                                           Designation: CJA Appointment

                                                                           Robin Valentina Waters
                                                                           Durkin & Roberts
                                                                           2446 N. Clark Street
                                                                           Chicago, IL 60614
                                                                           312-913-9300
                                                                           Email: rwaters@durkinroberts.com
                                                                           TERMINATED: 01/29/2019
                                                                           Designation: Retained

                                                                           Ronald Cecil Jones , II
                                                                           Durkin & Roberts
                                                                           2446 N Clark
                                                                           Chicago, IL 60614
                                                                           (312) 913-9300
                                                                           Email: rjones@durkinroberts.com
                                                                           ATTORNEY TO BE NOTICED
                                                                           Designation: Retained

          Pending Counts                                                   Disposition

          USE OF CERTAIN WEAPONS OF                                        The Defendant pleaded guilty to count(s) 1
          MASS DESTRUCTION                                                 (one) and 2 (two) of the Indictment. The
          (1)                                                              Defendant is hereby committed to the



2 of 43                                                                                                            6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois           https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 16 of 56 PageID #:3628

                                                                                   custody of the United States Bureau of
                                                                                   Prisons to be imprisoned for a total term of
                                                                                   192 months as to count 1 and 192 months
                                                                                   as to count 2 of the Indictment. Terms to
                                                                                   run concurrent to each other and
                                                                                   concurrent to the terms imposed in case
                                                                                   13cr703-1 and 15cr487-1. Criminal
                                                                                   Monetary Penalties. Schedule of
                                                                                   Payments.
                                                                                   The Defendant pleaded guilty to count(s) 1
                                                                                   (one) and 2 (two) of the Indictment. The
                                                                                   Defendant is hereby committed to the
                                                                                   custody of the United States Bureau of
                                                                                   Prisons to be imprisoned for a total term of
          PENALTIES - IF DEATH RESULTS                                             192 months as to count 1 and 192 months
          (2)                                                                      as to count 2 of the Indictment. Terms to
                                                                                   run concurrent to each other and
                                                                                   concurrent to the terms imposed in case
                                                                                   13cr703-1 and 15cr487-1. Criminal
                                                                                   Monetary Penalties. Schedule of
                                                                                   Payments.

          Highest Offense Level (Opening)
          Felony

          Terminated Counts                                                        Disposition
          None

          Highest Offense Level (Terminated)
          None

          Complaints                                                               Disposition
          18:2332AA.F Use of Certain Weapons of
          Mass Destruction and 18:844(i)



          Plaintiff
          USA                                                represented by AUSA - Chicago
                                                                            United States Attorney's Office (NDIL - Chicago)
                                                                            219 South Dearborn Street
                                                                            Chicago, IL 60604
                                                                            Email: USAILN.ECFAUSA@usdoj.gov
                                                                            ATTORNEY TO BE NOTICED


3 of 43                                                                                                                    6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois   https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 17 of 56 PageID #:3628


                                                                   Pretrial Services
                                                                   .
                                                                   (312) 435-5793
                                                                   Email:
                                                                   ilnptdb_Court_Action_Notice@ilnpt.uscourts.gov
                                                                   ATTORNEY TO BE NOTICED

                                                                   Probation Department
                                                                   .
                                                                   408-5197
                                                                   Email: Intake_Docket_ILNP@ilnp.uscourts.gov
                                                                   ATTORNEY TO BE NOTICED
                                                                   Designation: Probation Department

                                                                   Barry Jonas
                                                                   United States Attorneys Office
                                                                   219 S. Dearborn
                                                                   Chicago, IL 60604
                                                                   312 886 8027
                                                                   Email: barry.jonas@usdoj.gov
                                                                   ATTORNEY TO BE NOTICED
                                                                   Designation: Assistant US Attorney

                                                                   Bolling W Haxall
                                                                   United States Attorney's Office (NDIL)
                                                                   219 South Dearborn Street
                                                                   Suite 500
                                                                   Chicago, IL 60604
                                                                   (312) 353-5300
                                                                   Email: bolling.haxall@usdoj.gov
                                                                   TERMINATED: 03/25/2019
                                                                   Designation: Assistant US Attorney

                                                                   Richard Matthew Hiller
                                                                   United States Attorney's Office (NDIL - Chicago)
                                                                   219 South Dearborn Street
                                                                   Chicago, IL 60604
                                                                   (312) 697-4088
                                                                   Email: matt.hiller@usdoj.gov
                                                                   ATTORNEY TO BE NOTICED
                                                                   Designation: Assistant US Attorney

                                                                   Tiffany Ardam
                                                                   United States Attorney''s Office
                                                                   219 South Dearborn St
                                                                   Room 500


4 of 43                                                                                                            6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 18 of 56 PageID #:3628

                                                                          Chicago, IL 60604
                                                                          (312) 353-0951
                                                                          Email: tiffany.ardam@usdoj.gov
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Assistant US Attorney

                                                                          William Ridgway
                                                                          United States Attorney's Office
                                                                          Northern District of Illinoi
                                                                          219 S. Dearborn St.
                                                                          Chicago, IL 60604
                                                                          312-469-6233
                                                                          Email: william.ridgway@usdoj.gov
                                                                          TERMINATED: 01/31/2017
                                                                          Designation: Assistant US Attorney


          Date Filed               #        Docket Text
          09/14/2012                        ARREST of defendant Adel Daoud. (td, ) (Entered: 09/18/2012)
          09/15/2012                    1 COMPLAINT signed by Honorable Arlander Keys as to defendant Adel
                                          Daoud. (td, ) (Entered: 09/18/2012)
          09/15/2012                    2 MINUTE entry before the Honorable Arlander Keys as to Adel Daoud: Initial
                                          appearance proceedings held. Defendant appears in response to arrest on
                                          9/14/2012. The defendant is informed of his rights. Enter order appointing
                                          MiAngel Cody as counsel for defendant. Preliminary Examination and
                                          Detention hearing set for 9/17/2012 at 3:00 p.m. The defendant is ordered
                                          detained until further order of court. Mailed notice (td, ) (Entered: 09/18/2012)
          09/15/2012                    3 ORDER Appointing Counsel Signed by the Honorable Arlander Keys on
                                          9/15/2012. (td, ) (Entered: 09/18/2012)
          09/15/2012                    4 ATTORNEY Appearance for defendant Adel Daoud by MiAngel C. Cody. (td, )
                                          (Entered: 09/18/2012)
          09/15/2012                    5 FINANCIAL Affidavit filed by Adel Daoud (SEALED). (td, ) (Entered:
                                          09/18/2012)
          09/17/2012                   15 MINUTE entry before the Honorable Arlander Keys as to Adel Daoud: Case
                                          called for Preliminary Examination and Detention hearing. MiAngel Cody is
                                          granted leave to withdraw her appearance as counsel for defendant and Thomas
                                          Durkin, Joshua G. Herman and Janis D. Roberts are granted leave to file their
                                          appearance as counsel for defendant. Pursuant to the request of defendant's
                                          counsel, Preliminary Examination and Detention hearing reset to 9/19/2012 at
                                          3:00 p.m. The defendant is ordered detained until further order of court. Mailed
                                          notice (td, ) (Entered: 09/21/2012)
          09/18/2012                    6 ATTORNEY Designation for USA of Bolling W Haxall (Haxall, Bolling)
                                          (Entered: 09/18/2012)



5 of 43                                                                                                                   6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 19 of 56 PageID #:3628

          09/18/2012                    7 ATTORNEY Appearance for USA byBarry Jonas (Jonas, Barry) (Entered:
                                          09/18/2012)
          09/18/2012                    8 ATTORNEY Appearance for USA byWilliam Ridgway (Ridgway, William)
                                          (Entered: 09/18/2012)
          09/18/2012                    9 NOTICE of Intent To Use FISA Information by USA as to Adel Daoud
                                          (Ridgway, William) (Entered: 09/18/2012)
          09/18/2012                   10 PRETRIAL Bail Report as to Adel Daoud (SEALED) (ct, ) (Entered:
                                          09/18/2012)
          09/20/2012                        Judge update in case as to Adel Daoud. Judge Honorable Arlander Keys no
                                            longer assigned to case. (cft, ) (Entered: 09/20/2012)
          09/20/2012                   11 ATTORNEY Appearance for defendant Adel Daoud by Thomas Anthony
                                          Durkin (Durkin, Thomas) (Entered: 09/20/2012)
          09/20/2012                   12 ATTORNEY Appearance for defendant Adel Daoud by Joshua G. Herman
                                          (Herman, Joshua) (Entered: 09/20/2012)
          09/20/2012                   13 ATTORNEY Appearance for defendant Adel Daoud by Janis D. Roberts
                                          (Roberts, Janis) (Entered: 09/20/2012)
          09/20/2012                   14 EXECUTIVE COMMITTEE ORDER: Case as to Adel Daoud referred to
                                          Magistrate Judge Honorable Arlander Keys for bail/detention hearing(s).
                                          Mailed notice (td, ) (Entered: 09/20/2012)
          09/20/2012                        Judge update in case as to Adel Daoud case assigned to the Honorable Sharon
                                            Johnson Coleman. Designated as Magistrate Judge the Honorable Arlander
                                            Keys. (td, ) (Entered: 09/24/2012)
          09/20/2012                   16 INDICTMENT as to Adel Daoud (1) count(s) 1, 2. (td, ) (Entered: 09/24/2012)
          09/20/2012                   17 (Court only) UNREDACTED (SEALED) INDICTMENT as to defendant Adel
                                          Daoud. (td, ) (Entered: 09/24/2012)
          09/20/2012                   18 DESIGNATION Sheet: FELONY (Category 3). (td, ) (Entered: 09/24/2012)
          09/20/2012                   19 MINUTE entry before the Honorable Maria Valdez as to Adel Daoud: No bond
                                          set. Detained by Magistrate Judge. (td, ) (Entered: 09/24/2012)
          09/20/2012                   20 MINUTE entry before the Honorable Arlander Keys as to Adel Daoud:
                                          Detention hearing held. The defendant is ordered detained for the reasons stated
                                          on the record. Mailed notice (td, ) (Entered: 09/24/2012)
          09/24/2012                   21 NOTICE of Arraignment as to Adel Daoud before Honorable Sharon Johnson
                                          Coleman on 10/24/2012 at 10:30 AM in courtroom 1425. (td, ) (Entered:
                                          09/24/2012)
          09/24/2012                        (Court only) Terminate Deadlines and Hearings as to Adel Daoud:, Set/Reset
                                            Hearings as to Adel Daoud: Arraignment set for 10/24/2012 at 10:30 AM. (td, )
                                            (Entered: 09/24/2012)




6 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 20 of 56 PageID #:3628

          09/25/2012                   22 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud(#43222424); Arraignment set for 10/24/2012 is reset by the court to
                                          10/11/2012 at 01:30 PM. Mailed notice (rth, ) (Entered: 09/25/2012)
          10/10/2012                   23 MOTION by USAGovernment's Motion for Pretrial Conference Pursuant to the
                                          Classified Information Procedures Act and Memorandum of Law in Support
                                          Thereof as to Adel Daoud (Ridgway, William) (Entered: 10/10/2012)
          10/10/2012                   24 MOTION by USAGovernment's Motion to Designate the Case Complex and
                                          Exclude Time Under the Speedy Trial Act as to Adel Daoud (Ridgway,
                                          William) (Entered: 10/10/2012)
          10/10/2012                   25 RESPONSE by Adel Daoud regarding MOTION by USAGovernment's Motion
                                          to Designate the Case Complex and Exclude Time Under the Speedy Trial Act
                                          as to Adel Daoud 24 (Herman, Joshua) (Entered: 10/10/2012)
          10/11/2012                   26 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud, Arraignment held. Defendant waives formal reading and enters plea of
                                          not guilty to counts 1 and 2 of the indictment. Government's motion for pretrial
                                          conference pursuant to CIPA 23 is granted. CIPA hearing set to 10/17/2012 at
                                          10:30 a.m. Government's motion to designate the case complex and exclude
                                          time under the Speedy Trial Act 24 is granted. Time excluded to 10/17/2012
                                          pursuant to 18:3161 (h)(7)(B)(ii). Mailed notice (emd, ) (Entered: 10/15/2012)
          10/17/2012                   27 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud, CIPA hearing held. Status hearing held and continued to 12/5/2012 at
                                          10:00 a.m. Time excluded to 12/5/2012 pursuant to 18:3161 (h)(7)(B)(ii).
                                          Mailed notice (emd, ) (Entered: 10/19/2012)
          10/19/2012                   28 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud; Enter Protective Order. Mailed notice (rth, ) (Entered: 10/24/2012)
          10/19/2012                   29 PROTECTIVE Order as to Adel Daoud Signed by the Honorable Sharon
                                          Johnson Coleman on 10/19/2012.Mailed notice (rth, ) (Entered: 10/24/2012)
          11/16/2012                   30 MOTION by USA to amend/correct as to Adel Daoud AGREED MOTION TO
                                          AMEND THE PROTECTIVE ORDER (Ridgway, William) (Entered:
                                          11/16/2012)
          12/04/2012                   31 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud(#43222424); Status hearing set for 12/5/2012 is stricken and reset to
                                          12/11/2012 at 09:45 AM. Time excluded to 12/11/2012 pursuant to 18:3161
                                          (h)(7)(B)(i). Mailed notice (rth, ) (Entered: 12/04/2012)
          12/06/2012                   32 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud (1); Government's agreed motion to amend protective order 30 is
                                          granted. Enter Agreed Amended Order. Mailed notice (rth, ) (Entered:
                                          12/06/2012)
          12/06/2012                   33 AGREED AMENDED ORDER as to Adel Daoud Signed by the Honorable
                                          Sharon Johnson Coleman on 12/6/2012.Mailed notice (rth, ) (Entered:
                                          12/06/2012)



7 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois        https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 21 of 56 PageID #:3628

          12/11/2012                   34 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud(#43222424); Status hearing held on 12/11/2012. Status hearing set for
                                          1/15/2013 at 09:45 AM. Time excluded to 1/15/2013 pursuant to 18:3161 (h)(7)
                                          (B)(i). Mailed notice (rth, ) (Entered: 12/16/2012)
          01/15/2013                   35 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud(#43222424); Status hearing held on 1/15/2013. Status hearing set for
                                          2/15/2013 at 09:45 AM. Time excluded to 2/15/2013 pursuant to 18:3161 (h)(7)
                                          (B)(i). Mailed notice (rth, ) (Entered: 01/16/2013)
          02/15/2013                   36 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud(#43222424); Status hearing held on 2/15/2013. Status hearing set for
                                          3/13/2013 at 09:45 AM. Time excluded to 3/13/2013 pursuant to 18:3161 (h)(7)
                                          (B)(i). Mailed notice (rth, ) (Entered: 02/19/2013)
          03/05/2013                   37 PETITION filed by Adel Daoud for Court Appointed Counsel (Unopposed)
                                          (Herman, Joshua) (Entered: 03/05/2013)
          03/05/2013                   38 NOTICE of Motion by Joshua G. Herman for presentment of before Honorable
                                          Sharon Johnson Coleman on 3/13/2013 at 09:45 AM. (Herman, Joshua)
                                          (Entered: 03/05/2013)
          03/12/2013                   39 Government's Ex Parte, In Camera Motion For Protective Order Pursuant to
                                          CIPA Section 4 and Fed. R. Crim. P. 16(d)(1) by USA as to Adel Daoud
                                          (Ridgway, William) (Entered: 03/12/2013)
          03/13/2013                   40 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud(#43222424); Status hearing held on 3/13/2013. Defendant's unopposed
                                          petition for court appointed counsel 37 is granted. The court appoints Thomas
                                          Durkin and Joshua Herman as counsel for defendant. Status hearing set for
                                          4/17/2013 at 10:30 AM. Time excluded to 4/17/2013 pursuant to 18:3161 (h)(7)
                                          (B)(i). Mailed notice (rth, ) (Entered: 03/18/2013)
          04/17/2013                   41 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud(#43222424); Status hearing held on 4/17/2013. Status hearing set for
                                          5/22/2013 at 10:00 AM. Time excluded to 5/22/2013 pursuant to 18:3161 (h)(7)
                                          (B)(i). Mailed notice (rth, ) (Entered: 04/18/2013)
          05/22/2013                   42 MOTION by Adel Daoud for Notice of FISA Amendments Act Evidence
                                          Pursuant to 50 U.S.C. §§ 1881e(a), 1806(c) (Attachments: # 1 Exhibit A, # 2
                                          Exhibit B)(Durkin, Thomas) (Entered: 05/22/2013)
          05/22/2013                   43 Brief by Adel Daoud regarding motion for miscellaneous relief 42
                                          Memorandum of Law in Support of Motion for Notice of FAA Evidence
                                          Pursuant to 50 U.S.C. §§ 1881e(a), 1806(c) (Attachments: # 1 Exhibit
                                          A)(Durkin, Thomas) (Entered: 05/22/2013)
          05/22/2013                   44 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud(#43222424); Status hearing held on 5/22/2013. Status hearing set for
                                          8/27/2013 at 09:45 AM. Defendant's motion for Notice of FISA Amendments
                                          Act Evidence Pursuant to 50 U.S.C. §§ 1881e(a), 1806(c) to be filed by
                                          5/22/2013. On said motion 42 , response due by 6/12/2013. Reply due by


8 of 43                                                                                                                 6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois           https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 22 of 56 PageID #:3628

                                            6/21/2013. Once fully briefed, the court will rule or set date for oral argument.
                                            Pretrial motions to be filed by 8/9/2013. Responses due by 8/20/2013. Replies
                                            due by 8/29/2013. On government's CIPA motion 39 , response due by
                                            6/12/2013. Reply due by 6/21/2013. If no response, the court will rule. Jury
                                            Trial set for 2/3/2014 at 10:00 AM. Additional dates to be set at the next
                                            hearing. Time excluded to 2/3/2014 pursuant to 18:3161 (h)(7)(B)(I). Mailed
                                            notice (rth, ) (Entered: 05/24/2013)
          06/12/2013                   45 MEMORANDUM by Adel Daoud in Opposition to miscellaneous other 39
                                          Governments Ex Parte, In Camera Motion for Protective Order Pursuant to
                                          CIPA Section 4 and Fed. R. Crim. P. 16(d)(1) (Durkin, Thomas) (Entered:
                                          06/12/2013)
          06/12/2013                   46 RESPONSE by USA as to Adel Daoud regarding MOTION by Adel Daoud for
                                          Notice of FISA Amendments Act Evidence Pursuant to 50 U.S.C. §§ 1881e(a),
                                          1806(c) 42 (Ridgway, William) (Entered: 06/12/2013)
          06/21/2013                   47 REPLY by Adel Daoud to MOTION by Adel Daoud for Notice of FISA
                                          Amendments Act Evidence Pursuant to 50 U.S.C. §§ 1881e(a), 1806(c) 42
                                          (Attachments: # 1 Exhibit A)(Durkin, Thomas) (Entered: 06/21/2013)
          06/21/2013                   48 REPLY by USA to miscellaneous other 39 , memorandum in opposition 45
                                          Government's Reply in Support of Motion for a Protective Order Pursuant to
                                          CIPA Section 4 and Fed. R. Crim. P. 16(d)(1) (Ridgway, William) (Entered:
                                          06/21/2013)
          08/08/2013                   49 SUR-REPLY by Plaintiff USA to motion for miscellaneous relief 42 (Ridgway,
                                          William) (Entered: 08/08/2013)
          08/08/2013                   50 MOTION by USA for leave as to Adel Daoud to File Sur-Reply (Ridgway,
                                          William) (Entered: 08/08/2013)
          08/09/2013                   51 MOTION by Adel Daoud for disclosure of FISA-Related Material and to
                                          Suppress the Fruits or Derivatives of Electronic Surveillance and Any Other
                                          Means of Collection Conducted Pursuant to FISA or Other Foreign Intelligence
                                          Gathering (Durkin, Thomas) (Entered: 08/09/2013)
          08/09/2013                   52 Brief by Adel Daoud regarding motion for disclosure, 51 Memorandum of Law
                                          in Support of Motion for Disclosure of FISA-Related Material and to Suppress
                                          the Fruits or Derivatives of Electronic Surveillance and Any Other Means of
                                          Collection Conducted Pursuant to FISA or Other Foreign Intelligence
                                          Gathering (Durkin, Thomas) (Entered: 08/09/2013)
          08/09/2013                   53 MOTION by Adel Daoud for leave to file brief in excess of fifteen pages
                                          (Durkin, Thomas) (Entered: 08/09/2013)
          08/09/2013                   54 MOTION by Adel Daoud for discovery Regarding the Surveillance and
                                          Investigation of Defendant (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Durkin,
                                          Thomas) (Entered: 08/09/2013)
          08/09/2013                   55 MOTION by Adel Daoud to produce Rule 404(b) Material (Durkin, Thomas)
                                          (Entered: 08/09/2013)



9 of 43                                                                                                                    6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 23 of 56 PageID #:3628

           08/09/2013                  56 MOTION by Adel Daoud for disclosure of Any Written Santiago Proffer Sixty
                                          (60) Days Prior to Trial (Durkin, Thomas) (Entered: 08/09/2013)
           08/09/2013                  57 MOTION by Adel Daoud for disclosure of Expert Testimony Sixty (60) Days
                                          Prior to Trial (Durkin, Thomas) (Entered: 08/09/2013)
           08/09/2013                  58 MOTION by Adel Daoud Motion For Early Return of Trial Subpoenas (Durkin,
                                          Thomas) (Entered: 08/09/2013)
           08/09/2013                  59 MOTION by Adel Daoud for extension of time Within Which to File Additional
                                          Pretrial Motions (Durkin, Thomas) (Entered: 08/09/2013)
           08/15/2013                  60 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud (1); Government's motion for leave to file sur-reply 50 is granted.
                                          Defendant's motion for leave to file brief in excess of 15 pages 53 is granted.
                                          Mailed notice (rth, ) (Entered: 08/15/2013)
           08/15/2013                  61 ORDER as to Adel Daoud. (nf, ) (Entered: 08/16/2013)
           08/20/2013                  62 MOTION by USA for extension of time as to Adel Daoud Government's
                                          Unopposed Motion for an Extension to Respond to Defendant's Pretrial
                                          Motions (Ridgway, William) (Entered: 08/20/2013)
           08/26/2013                  63 RESPONSE by USA as to Adel Daoud regarding MOTION by Adel Daoud for
                                          extension of time Within Which to File Additional Pretrial Motions 59 ,
                                          MOTION by Adel Daoud for disclosure of Expert Testimony Sixty (60) Days
                                          Prior to Trial 57 , MOTION by Adel Daoud to produce Rule 404(b) Material
                                          55 , MOTION by Adel Daoud for discovery Regarding the Surveillance and
                                          Investigation of Defendant 54 , MOTION by Adel Daoud for disclosure of Any
                                          Written Santiago Proffer Sixty (60) Days Prior to Trial 56 , MOTION by Adel
                                          Daoud Motion For Early Return of Trial Subpoenas 58 (Ridgway, William)
                                          (Entered: 08/26/2013)
           08/27/2013                  64 ORDER as to Adel Daoud: Status hearing held. Defendant's unopposed Motion
                                          for leave to file a brief in excess of 15 pages in support of the motion for
                                          disclosure of FISA-related material 53 was previously granted. Government's
                                          motion for leave to file a sur-reply to defendant's motion for notice of FISA
                                          Amendments Act evidence pursuant to 50 U.S.C. §§ 1881e(a), 1806(c) 50 was
                                          previously granted. Government's unopposed motion for extension of time to
                                          respond to defendant's pretrial motions 62 is granted. The Government's
                                          response to defendant's motion for disclosure of FISA-related material to
                                          suppress the fruits or derivatives of electronic surveillance and any Other
                                          Means of Collection Conducted Pursuant to FISA or Other Foreign Intelligence
                                          Gathering 51 is due 10/26/2013 and defendant's reply is due 11/25/2013.
                                          Government filed responses to defendant's motions [ 54 , 55 , 56 , 57 , 58 , 59 ]
                                          on 8/26/2013. Defendant's replies in support of motions [ 54 , 55 , 56 , 57 , 58 ]
                                          are due 9/6/2013. Defendant's motion for an extension of time to file additional
                                          pretrial motions 59 is granted with no objection. This Court reserves setting a
                                          final date until the pending motions are resolved. With respect to the
                                          government's CIPA 4 Motion 39 , defendant is to submit an ex parte position
                                          statement for the Court to consider in conjunction with the government's motion


10 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois           https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 24 of 56 PageID #:3628

                                            by 9/26/2013. The Court will then take the matter under advisement.
                                            Defendant's motion for notice of FISA Amendments Act (FAA) evidence
                                            pursuant to 50 U.S.C. §§ 1881e(a), 1806(c) 42 is denied based on the
                                            representations made in the government's sur-reply 49 . The trial is tentatively
                                            reset for 2/3/2014 to 4/7/2014 however the parties are to telephone Chambers to
                                            confirm the date. Time is excluded to 4/1/2014 pursuant to 18:3161(h)(7)(B)(I).
                                            Signed by the Honorable Sharon Johnson Coleman on 8/27/2013. Mailed notice
                                            (ph, ) (Entered: 08/28/2013)
           08/27/2013                       (Court only) Set/Reset Deadlines re Motion or Report and Recommendation in
                                            case as to Adel Daoud MOTION by Adel Daoud to produce Rule 404(b)
                                            Material 55 , MOTION by Adel Daoud Motion For Early Return of Trial
                                            Subpoenas 58 , MOTION by Adel Daoud for disclosure of Any Written
                                            Santiago Proffer Sixty (60) Days Prior to Trial 56 , MOTION by Adel Daoud
                                            for discovery Regarding the Surveillance and Investigation of Defendant 54 ,
                                            MOTION by Adel Daoud for disclosure of Expert Testimony Sixty (60) Days
                                            Prior to Trial 57 . Replies due by 9/6/2013. (ph, ) (Entered: 08/28/2013)
           08/29/2013                  65 MOTION by Adel Daoud Motion to Vacate The Denial of His Motion for
                                          Notice of FISA Amendments Act (FAA) Evidence Pursuant to 50 U.S.C.
                                          §§1881e(a), 1806(c); and For Leave to File a Response to the Governments
                                          Sur-Reply to Defendants Motion for Notice of FAA Evidence (Attachments: # 1
                                          Exhibit A, # 2 Exhibit B-1, # 3 Exhibit B-2)(Durkin, Thomas) (Entered:
                                          08/29/2013)
           08/29/2013                  66 NOTICE of Motion by Thomas Anthony Durkin for presentment of motion for
                                          miscellaneous relief, 65 before Honorable Sharon Johnson Coleman on
                                          9/5/2013 at 09:30 AM. (Durkin, Thomas) (Entered: 08/29/2013)
           09/01/2013                  67 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud(#43222424); On 8/29/2013, Defendant Adel Daoud filed a motion to
                                          vacate this Court's denial of his motion for Notice under the FISA Amendments
                                          Act 65 . At the hearing on 8/27/2013, the parties presented eight motions,
                                          discussed briefing schedules and additional discovery, and rescheduled the trial
                                          date. During discussion on the motion for FAA Notice, the defendant responded
                                          to the Court's query that he was not seeking to respond to the government's
                                          written statement that it does not intend to use FAA obtained or derived
                                          evidence. Upon review of the the discussion of this particular issue, the Court
                                          understood defendant to agree that further argument on the motion for FAA
                                          Notice was not necessary based on the Government's unequivocal statement
                                          that it does not intend to use evidence obtained or derived from surveillance
                                          conducted under the FAA and if its position changes it would provide the
                                          Notice required by the statute. However, this Court finds no prejudice in
                                          allowing further examination of this issue. As stated at the hearing, this Court
                                          will give serious consideration to all submissions on contested motions.
                                          Defendant's motion to vacate the denial of his motion for Notice under the FAA
                                          65 is granted. The Court is available to hear the parties further on this issue or if
                                          more scheduling is required, on 9/5/2013 or by agreement of the parties upon
                                          consultation with the court deputy. Mailed notice (rth, ) (Entered: 09/01/2013)


11 of 43                                                                                                                   6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 25 of 56 PageID #:3628

           09/04/2013                  68 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud(#43222424); Jury Trial set for 2/3/2014 is stricken and reset to 4/7/2014
                                          at 10:00 AM. by agreement of the parties. Time excluded to 4/7/2014 pursuant
                                          to 18:3161 (h)(7)(B)(I). Mailed notice (rth, ) (Entered: 09/04/2013)
           09/06/2013                  69 REPLY by Adel Daoud to MOTION by Adel Daoud for disclosure of Expert
                                          Testimony Sixty (60) Days Prior to Trial 57 , MOTION by Adel Daoud to
                                          produce Rule 404(b) Material 55 , MOTION by Adel Daoud for discovery
                                          Regarding the Surveillance and Investigation of Defendant 54 , MOTION by
                                          Adel Daoud for disclosure of Any Written Santiago Proffer Sixty (60) Days
                                          Prior to Trial 56 (Durkin, Thomas) (Entered: 09/06/2013)
           09/18/2013                  70 MOTION by Adel Daoud for discovery in Support of Defendants Previously
                                          Filed Motion for Notice of FISA Amendments Act Evidence Pursuant to 50
                                          U.S.C. §§ 1881e(a), 1806(c) (Dkt. #42) (Attachments: # 1 Exhibit A, # 2
                                          Exhibit B)(Durkin, Thomas) (Entered: 09/18/2013)
           09/25/2013                  71 MOTION by Adel Daoud for extension of time to File His Ex Parte Position
                                          Paper with Regard to the Governments CIPA §4 Motion (Unopposed) (Durkin,
                                          Thomas) (Entered: 09/25/2013)
           10/25/2013                  72 MOTION by USA for leave to file brief in excess of fifteen pages as to Adel
                                          Daoud (Ridgway, William) (Entered: 10/25/2013)
           10/25/2013                  73 RESPONSE by USA as to Adel Daoud regarding MOTION by Adel Daoud for
                                          disclosure of FISA-Related Material and to Suppress the Fruits or Derivatives
                                          of Electronic Surveillance and Any Other Means of Collection Conducted
                                          Pursuant to FISA or Other Foreign Intelligence Gathering 51 (Attachments: #
                                          1 Declaration Attorney General's Claim of Privilege)(Ridgway, William)
                                          (Entered: 10/25/2013)
           11/25/2013                  74 REPLY by Adel Daoud to MOTION by Adel Daoud for disclosure of FISA-
                                          Related Material and to Suppress the Fruits or Derivatives of Electronic
                                          Surveillance and Any Other Means of Collection Conducted Pursuant to FISA
                                          or Other Foreign Intelligence Gathering 51 (Attachments: # 1 Exhibit A, # 2
                                          Exhibit B, # 3 Exhibit C, # 4 Exhibit D)(Durkin, Thomas) (Entered:
                                          11/25/2013)
           11/25/2013                  75 MOTION by Adel Daoud for leave to file brief in excess of fifteen pages
                                          Unopposed (Durkin, Thomas) (Entered: 11/25/2013)
           11/25/2013                  76 NOTICE of Motion by Thomas Anthony Durkin for presentment of motion for
                                          leave to file excess pages 75 before Honorable Sharon Johnson Coleman on
                                          12/4/2013 at 09:45 AM. (Durkin, Thomas) (Entered: 11/25/2013)
           11/26/2013                  77 SEALED EXHIBIT by Adel Daoud (Durkin, Thomas) (Entered: 11/26/2013)
           11/26/2013                  78 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud (1); Defendant's unopposed motion for leave to file brief in excess of 15
                                          pages 75 is granted. No appearance required on 12/4/2013. Mailed notice (rth, )
                                          (Entered: 11/26/2013)



12 of 43                                                                                                                 6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 26 of 56 PageID #:3628

           12/08/2013                  79 MOTION by Adel Daoud to Reassign Case No. 13-cr-703 as Related to This
                                          Case (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(Durkin,
                                          Thomas) (Entered: 12/08/2013)
           12/08/2013                  80 NOTICE of Motion by Thomas Anthony Durkin for presentment of motion for
                                          miscellaneous relief 79 before Honorable Sharon Johnson Coleman on
                                          12/11/2013 at 09:45 AM. (Durkin, Thomas) (Entered: 12/08/2013)
           12/11/2013                       ORAL MOTION by Adel Daoud for interim payments. (ym, ) (Entered:
                                            12/16/2013)
           12/11/2013                  81 ORDER as to Adel Daoud: Status hearing held on 12/11/2013. Defendant's
                                          request for a psychiatric examination is granted. Enter Order under seal.
                                          Defendant's motion to reassign Case No. 13 CR 703 as related to this case 79 is
                                          granted. Oral argument set for 1/3/2014 at 01:30 PM. on defendant's motions
                                          for disclosure of FISA 51 , for discovery Regarding the Surveillance and
                                          Investigation of Defendant 54 and for discovery in Support of Defendants
                                          Previously Filed Motion for Notice of FISA Amendments Act Evidence
                                          Pursuant to 50 U.S.C. 1881e(a), 1806(c) 70 . Defendant's oral motion for
                                          interim payments is granted. Time continues to be excluded to 4/7/2014
                                          pursuant to 18:3161 (h)(7)(B)(I). Signed by the Honorable Sharon Johnson
                                          Coleman on 12/11/2013. (ym, ) (Entered: 12/16/2013)
           12/11/2013                  82 ORDER as to Adel Daoud Signed by the Honorable Sharon Johnson Coleman
                                          on 12/11/2013(SEALED). (ym, ) (Entered: 12/16/2013)
           12/20/2013                  83 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud (1); Defendant's motion to produce 55 is denied, motion for disclosure
                                          56 is denied, motion for disclosure 57 is granted, and motion for early return of
                                          trial subpoenas 58 is granted. Enter Order. Mailed notice (rth, ) (Entered:
                                          12/20/2013)
           12/20/2013                  84 ORDER as to Adel Daoud Signed by the Honorable Sharon Johnson Coleman
                                          on 12/20/2013.Mailed notice (rth, ) (Entered: 12/20/2013)
           01/03/2014                  85 Submission of Additional Authority by Adel Daoud for Purposes of Oral
                                          Argument (Attachments: # 1 Supplement Additional Authority)(Durkin,
                                          Thomas) (Entered: 01/03/2014)
           01/03/2014                  86 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud(#43222424); In court hearing held on 1/3/2014. Defendant's motions for
                                          disclosure of FISA-Related Material and to Suppress the Fruits or Derivatives
                                          of Electronic Surveillance and Any Other Means of Collection Conducted
                                          Pursuant to FISA or Other Foreign Intelligence Gathering 51 , for discovery
                                          Regarding the Surveillance and Investigation of Defendant 54 , and for
                                          discovery in Support of Defendants Previously Filed Motion for Notice of FISA
                                          Amendments Act Evidence Pursuant to 50 U.S.C. §§ 1881e(a), 1806(c) 70 are
                                          taken under advisement. On Government's CIPA motion, Defendant's response
                                          due by 1/31/2014. Status hearing set for 2/6/2014 at 09:45 AM. Mailed notice
                                          (rth, ) (Entered: 01/03/2014)



13 of 43                                                                                                                 6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois        https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 27 of 56 PageID #:3628

           01/17/2014                  87 as to Adel Daoud (1); On 1/3/2014 this Court heard oral argument on defendant
                                          Adel Daoud's motion for additional discovery regarding the government's
                                          surveillance and investigation of defendant 54 . This Court denies the motion
                                          without prejudice and notwithstanding the government's ongoing duty to
                                          supplement discovery disclosures as dictated by the Federal Rules of Evidence,
                                          the Jencks Act, Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United
                                          States, 405 U.S. 150 (1972). This Court also heard oral argument on defendant's
                                          motion for discovery in support of defendant's previously filed motion for
                                          notice of FISA Amendments Act Evidence ("FAA") pursuant to 50 U.S.C. §§
                                          1881e(a), 1806(c) 70 . The defendant having failed to provide any basis for
                                          issuing such an Order, the Court denies the motion without prejudice. Signed by
                                          the Honorable Sharon Johnson Coleman on 1/17/2014.Mailed notice (rth, )
                                          (Entered: 01/17/2014)
           01/27/2014                  88 MOTION by Adel Daoud for extension of time to File His Ex Parte Position
                                          Paper with Regard to the Governments CIPA §4 Motion (UNOPPOSED)
                                          (Durkin, Thomas) (Entered: 01/27/2014)
           01/27/2014                  89 NOTICE of Motion by Thomas Anthony Durkin for presentment of motion for
                                          extension of time 88 before Honorable Sharon Johnson Coleman on 1/30/2014
                                          at 08:45 AM. (Durkin, Thomas) (Entered: 01/27/2014)
           01/28/2014                  90 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud (1); Defendant's unopposed motion for extension of time to file his ex
                                          parte position paper with regard to the government's Classified Information
                                          Procedures Act ("CIPA") §4 Motion 88 is granted. No appearance required on
                                          1/30/2014. Mailed notice (rth, ) (Entered: 01/28/2014)
           01/29/2014                  91 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud (1); For the reasons discussed below, defendant's motion for disclosure
                                          of Foreign Intelligence Surveillance Act of 1978 ("FISA") related material and
                                          to suppress the fruits or derivatives of electronic surveillance and any other
                                          means of collection conducted pursuant to FISA or other foreign intelligence
                                          gathering 51 is granted in part and denied in part. Counsel for Daoud must
                                          present to the Court documentation of current valid security clearances at or
                                          before the next status hearing on February 6, 2014. Enter Memorandum
                                          Opinion and Order. Mailed notice (rth, ) (Entered: 01/29/2014)
           01/29/2014                  92 as to Adel Daoud; MEMORANDUM Opinion and Order Signed by the
                                          Honorable Sharon Johnson Coleman on 1/29/2014.Mailed notice (rth, )
                                          (Entered: 01/29/2014)
           02/05/2014                  94 MOTION by USA to stay as to Adel Daoud the Court's Order [Doc. #92]
                                          (Ridgway, William) (Entered: 02/05/2014)
           02/05/2014                  95 NOTICE of Motion by William Ridgway for presentment of motion to stay 94
                                          before Honorable Sharon Johnson Coleman on 2/11/2014 at 09:45 AM.
                                          (Ridgway, William) (Entered: 02/05/2014)
           02/06/2014                  96 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                          Daoud(#43222424); Status hearing set for 2/6/2014 is stricken and reset to


14 of 43                                                                                                                6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 28 of 56 PageID #:3628

                                            2/11/2014 at 09:45 AM. Mailed notice (rth, ) (Entered: 02/06/2014)
           02/10/2014                  97 NOTICE OF APPEAL by USA as to Adel Daoud regarding memorandum
                                          opinion and order 92 (Ridgway, William) (Entered: 02/10/2014)
           02/11/2014                  98 NOTICE of Appeal Due letter sent to counsel of record regarding notice of
                                          appeal 97 . (kj, ) (Entered: 02/11/2014)
           02/11/2014                  99 Transmission of short record as to Adel Daoud to US Court of Appeals re notice
                                          of appeal 97 . (kj, ) (Entered: 02/11/2014)
           02/11/2014                100 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 2/11/2014. Status hearing set for
                                         2/26/2014 at 09:30 AM. to address trial date and expert schedule. Time
                                         continues to be excluded to 4/7/2014 pursuant to 18:3161 (h)(7)(B)(I). Mailed
                                         notice (rth, ) (Entered: 02/11/2014)
           02/11/2014                101 USCA case number 14-1284 for notice of appeal 97 as to Adel Daoud. (ym, )
                                         (Entered: 02/12/2014)
           02/11/2014                102 LETTER as to Adel Daoud (SEALED). (ym, ) (Entered: 02/13/2014)
           02/13/2014                103 TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on 1/3/14, before
                                         the Honorable Sharon Johnson Coleman. Court Reporter Contact Information:
                                         TRACEY D. McCULLOUGH, 312-435-5570,
                                         Tracey_Mccullough@ilnd.uscourts.gov.

                                            IMPORTANT: The transcript may be viewed at the court's public terminal or
                                            purchased through the Court Reporter/Transcriber before the deadline for
                                            Release of Transcript Restriction. After that date it may be obtained through the
                                            Court Reporter/Transcriber or PACER. For further information on the redaction
                                            process, see the Court's web site at www.ilnd.uscourts.gov under Quick Links
                                            select Policy Regarding the Availability of Transcripts of Court Proceedings.

                                            Redaction Request due 3/6/2014. Redacted Transcript Deadline set for
                                            3/17/2014. Release of Transcript Restriction set for 5/14/2014. (Mccullough,
                                            Tracey) (Entered: 02/13/2014)
           02/20/2014                104 DESIGNATION of record on appeal by USA as to Adel Daoud regarding
                                         notice of appeal 97 (Ridgway, William) (Entered: 02/20/2014)
           02/24/2014                105 CERTIFIED and transmitted the long record regarding notice of appeal 97 as to
                                         Adel Daoud to US Court of Appeals (USCA no. 14-1284). (kj, ) (Entered:
                                         02/24/2014)
           02/24/2014                106 USCA RECEIVED on 2/24/2014 the long record as to Adel Daoud. (kj, )
                                         (Entered: 02/25/2014)
           02/26/2014                107 TRANSCRIPT designation and order form by USA as to Adel Daoud for
                                         proceedings held on 12/11/2013; 1/3/2014 before Judge Sharon Coleman,
                                         (Ridgway, William) (Entered: 02/26/2014)




15 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 29 of 56 PageID #:3628

           02/26/2014                109 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 2/26/2014. Jury trial set to 4/7/2014
                                         is stricken and reset to 11/10/2014 at 10:00 a.m. Final Pretrial Conference set to
                                         10/28/2014 at 2:00 p.m. Final Pretrial Order and Motions in Limine due by
                                         10/3/2014. Responses due by 10/10/2014. Status hearing set to 6/25/2014 at
                                         9:45 a.m. Government's Unopposed Motion to Supplement the Record on
                                         Appeal with Sealed, Classified Documents 108 is granted. Time excluded to
                                         11/10/2014 pursuant to 18:3161 (h)(7)(B)(I). Mailed notice (rth, ) (Entered:
                                         03/03/2014)
           02/27/2014                108 MOTION by USA to supplement as to Adel Daoud Government's Unopposed
                                         Motion to Supplement the Record on Appeal with Sealed, Classified Documents
                                         (Ridgway, William) (Entered: 02/27/2014)
           03/11/2014                110 TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on 2/11/14, before
                                         the Honorable Sharon Johnson Coleman. Court Reporter Contact Information:
                                         TRACEY D. McCULLOUGH, 312-435-5570,
                                         Tracey_Mccullough@ilnd.uscourts.gov.

                                            IMPORTANT: The transcript may be viewed at the court's public terminal or
                                            purchased through the Court Reporter/Transcriber before the deadline for
                                            Release of Transcript Restriction. After that date it may be obtained through the
                                            Court Reporter/Transcriber or PACER. For further information on the redaction
                                            process, see the Court's web site at www.ilnd.uscourts.gov under Quick Links
                                            select Policy Regarding the Availability of Transcripts of Court Proceedings.

                                            Redaction Request due 4/1/2014. Redacted Transcript Deadline set for
                                            4/11/2014. Release of Transcript Restriction set for 6/9/2014. (Mccullough,
                                            Tracey) (Entered: 03/11/2014)
           03/11/2014                111 TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on 12/11/13, before
                                         the Honorable Sharon Johnson Coleman. Court Reporter Contact Information:
                                         TRACEY D. McCULLOUGH, 312-435-5570,
                                         Tracey_Mccullough@ilnd.uscourts.gov.

                                            IMPORTANT: The transcript may be viewed at the court's public terminal or
                                            purchased through the Court Reporter/Transcriber before the deadline for
                                            Release of Transcript Restriction. After that date it may be obtained through the
                                            Court Reporter/Transcriber or PACER. For further information on the redaction
                                            process, see the Court's web site at www.ilnd.uscourts.gov under Quick Links
                                            select Policy Regarding the Availability of Transcripts of Court Proceedings.

                                            Redaction Request due 4/1/2014. Redacted Transcript Deadline set for
                                            4/11/2014. Release of Transcript Restriction set for 6/9/2014. (Mccullough,
                                            Tracey) (Entered: 03/11/2014)
           03/20/2014                112 TRANSMITTED supplemental record on appeal as to Adel Daoud regarding
                                         notice of appeal 97 . (nf, ) (Entered: 03/20/2014)




16 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 30 of 56 PageID #:3628

           03/20/2014                113 APPEAL record returned regarding notice of appeal 97 ; USCA case number
                                         14-1284 as to Adel Daoud: Partial record returned consisting of sealed
                                         document nos. 61 and 82. (ym, ) (Entered: 03/21/2014)
           03/20/2014                114 APPEAL record regarding notice of appeal 97 ; USCA case number 14-1284 as
                                         to Adel Daoud: Partial record returned consisting of sealed documents nos. 61
                                         and 82. (ym, ) (Entered: 03/24/2014)
           03/20/2014                115 ORDER of USCA as to Adel Daoud regarding notice of appeal 97 ; USCA case
                                         number 14-1284: IT IS ORDERED that the motion is GRANTED only to the
                                         extent that the clerk of this court shall return sealed envelopes no. 61 and 82 to
                                         the district court to be maintained under seal in the court. (ym, ) (Entered:
                                         03/24/2014)
           06/25/2014                116 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 6/25/2014. Status hearing set for
                                         7/15/2014 at 09:30 AM. Pursuant to the court's order dated 3/13/2013 (doc #40)
                                         appointing Thomas Durkin and Joshua Herman as counsel for defendant, Enter
                                         Order. Time continues to be excluded to 11/10/2014 pursuant to 18:3161 (h)(7)
                                         (B)(I). Mailed notice (rth, ) (Entered: 06/25/2014)
           06/25/2014                117 ORDER as to Adel Daoud Signed by the Honorable Sharon Johnson Coleman
                                         on 6/25/2014.Mailed notice (rth, ) (Entered: 06/25/2014)
           07/15/2014                118 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 7/15/2014. Status hearing set for
                                         9/3/2014 at 01:00 PM. Time continues to be excluded to 11/10/2014 pursuant to
                                         18:3161 (h)(7)(B)(I). Mailed notice (rth, ) (Entered: 07/16/2014)
           09/03/2014                119 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 9/3/2014. Status hearing set for
                                         9/23/2014 at 10:00 AM. Contrary to the Court's statement, based on other
                                         obligations to the court, it will be unable to rule on the CIPAA motion by the
                                         next status. The Court will apprise the parties at the next status. Time continues
                                         to be excluded to 11/10/2014 pursuant to 18:3161 (h)(7)(B)(I). Mailed notice
                                         (rth, ) (Entered: 09/05/2014)
           09/23/2014                121 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 9/23/2014. The court expects to rule
                                         on the CIPAA motion by the pretrial conference. Time continues to be excluded
                                         to 11/10/2014 pursuant to 18:3161 (h)(7)(B)(I). Mailed notice (rth, ) (Entered:
                                         09/24/2014)
           10/03/2014                122 Government's Second ExParte in Camera Motion for a Protective Order
                                         Pursuant to CIPA Section 4 and Fed.R.Crim.P. 16(d)(1) by USA as to Adel
                                         Daoud (Ridgway, William) (Entered: 10/03/2014)
           10/03/2014                123 MOTION by USA for protective order as to Adel Daoud Government's Motion
                                         for a Protective Order Pertaining to the Testimony of the Undercover Employee
                                         at Trial (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit
                                         4)(Ridgway, William) (Entered: 10/03/2014)



17 of 43                                                                                                                 6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 31 of 56 PageID #:3628

           10/05/2014                124 MOTION by Adel Daoud for hearing Defendants Motion for an Evidentiary
                                         Hearing Pursuant to Franks v. Delaware (Attachments: # 1 Exhibit A, # 2
                                         Exhibit B)(Durkin, Thomas) (Entered: 10/05/2014)
           10/05/2014                125 NOTICE of Motion by Thomas Anthony Durkin for presentment of motion for
                                         hearing 124 before Honorable Sharon Johnson Coleman on 10/8/2014 at 09:45
                                         AM. (Durkin, Thomas) (Entered: 10/05/2014)
           10/05/2014                126 MOTION by Adel Daoud for discovery Regarding the Governments
                                         Surveillance Pursuant to Executive Order 12333 (Attachments: # 1 Exhibit A, #
                                         2 Exhibit B, # 3 Exhibit C)(Durkin, Thomas) (Entered: 10/05/2014)
           10/05/2014                127 NOTICE of Motion by Thomas Anthony Durkin for presentment of motion for
                                         discovery 126 before Honorable Sharon Johnson Coleman on 10/8/2014 at
                                         09:45 AM. (Durkin, Thomas) (Entered: 10/05/2014)
           10/05/2014                128 MOTION by Adel Daoud to continue Trial Date (Durkin, Thomas) (Entered:
                                         10/05/2014)
           10/05/2014                129 NOTICE of Motion by Thomas Anthony Durkin for presentment of motion to
                                         continue 128 before Honorable Sharon Johnson Coleman on 10/8/2014 at 09:45
                                         AM. (Durkin, Thomas) (Entered: 10/05/2014)
           10/08/2014                130 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Motion hearing held on 10/8/2014. Defendant's motion to
                                         continue trial 128 is granted. Jury Trial set for 11/10/2014 is stricken and reset
                                         to 7/27/2015 at 10:00 AM. Pretrial conference set to 10/28/2014 is stricken. All
                                         other trial dates and deadlines are stricken. Government's motion for protective
                                         order 123 is entered and continued. Defendant's motion for evidentiary hearing
                                         124 is entered and continued. Defendant's motion for discovery 126 is entered
                                         and continued. Status hearing set for 11/10/2014 at 10:00 AM. Time excluded
                                         to 7/27/2015 pursuant to 18:3161 (h)(7)(B)(I). Mailed notice (rth, ) (Entered:
                                         10/09/2014)
           10/10/2014                131 ORDER of USCA (certified copy) regarding notice of appeal 97 ; USCA case
                                         no. 14-1284 as to Adel Daoud: On August 12, 2014, defendant-appellee filed a
                                         petition for rehearing en banc, and on September 2, 2014, plaintiff-appellant
                                         filed an answer to the petition. All the judges on the original panel have voted
                                         to deny the petition, and none of the judges in regular active service has
                                         requested a vote on the petition for rehearing en banc. The petition is therefore
                                         DENIED. (ym, ) (Entered: 10/14/2014)
           10/10/2014                132 APPEAL record returned regarding notice of appeal 97 ; USCA case no.
                                         14-1284 as to Adel Daoud: Entire record returned consisting of 1 sealed
                                         envelope. (ym, ) (Entered: 10/14/2014)
           10/10/2014                133 MANDATE of USCA (certified copy) as to Adel Daoud: The order appealed
                                         from is REVERSED in accordance with the decision of this court entered on
                                         this date. (ym, ) (Entered: 10/14/2014)
           10/10/2014                134 OPINION from the USCA for the 7th Circuit; Argued 6/4 & 6/9/2014; Decided
                                         6/16/2014 in USCA case no. 14-1284. (ym, ) (Entered: 10/14/2014)


18 of 43                                                                                                                 6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois        https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 32 of 56 PageID #:3628

           10/10/2014                135 SUPPLEMENTAL CLASSIFIED OPINION from the USCA (Redacted
                                         Version) Decided on July 14, 2014. (ym, ) (Entered: 10/14/2014)
           11/10/2014                136 as to Adel Daoud; UNCLASSIFIED PROTECTIVE ORDER PURSUANT TO
                                         THE CLASSIFIED INFORMATION PROCEDURES ACT §4 AND
                                         FEDERAL RULE OF CRIMINAL PROCEDURE 16(d)(1) Signed by the
                                         Honorable Sharon Johnson Coleman on 11/10/2014.Mailed notice (rth, )
                                         (Entered: 11/10/2014)
           11/10/2014                137 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 11/10/2014. On Government's
                                         motion for protective order 123 , Defendant's motion for evidentiary hearing
                                         124 , and Defendant's motion for discovery 126 , responses due by 12/15/2014,
                                         Replies due by 1/5/2015. Status hearing set for 1/30/2015 at 10:15 AM. Time
                                         continues to be excluded to 7/27/2015 pursuant to 18:3161 (h)(7)(B)(I). Mailed
                                         notice (rth, ) (Entered: 11/10/2014)
           11/13/2014                138 APPEAL record returned regarding notice of appeal 97 ; USCA case number
                                         14-1284 as to Adel Daoud: Entire record consisting of 1 sealed envelope. (ym, )
                                         (Entered: 11/17/2014)
           12/15/2014                139 RESPONSE by USA as to Adel Daoud regarding MOTION by Adel Daoud for
                                         discovery Regarding the Governments Surveillance Pursuant to Executive
                                         Order 12333 126 , MOTION by Adel Daoud for hearing Defendants Motion for
                                         an Evidentiary Hearing Pursuant to Franks v. Delaware 124 (Ridgway,
                                         William) (Entered: 12/15/2014)
           12/15/2014                140 Classified Addendum to Government's Response to Defendant's Motion for
                                         Discovery and For an Evidentiary Hearing Pursuant to Franks v. Delaware by
                                         USA as to Adel Daoud (Ridgway, William) (Entered: 12/15/2014)
           12/15/2014                141 RESPONSE by Adel Daoud regarding MOTION by USA for protective order
                                         as to Adel Daoud Government's Motion for a Protective Order Pertaining to the
                                         Testimony of the Undercover Employee at Trial 123 (Durkin, Thomas) (Entered:
                                         12/15/2014)
           12/15/2014                142 MOTION by Adel Daoud for leave to file brief in excess of fifteen pages
                                         (Durkin, Thomas) (Entered: 12/15/2014)
           12/15/2014                143 NOTICE of Motion by Thomas Anthony Durkin for presentment of motion for
                                         leave to file excess pages 142 before Honorable Sharon Johnson Coleman on
                                         12/19/2014 at 09:30 AM. (Durkin, Thomas) (Entered: 12/15/2014)
           12/15/2014                144 MOTION by Adel Daoud for disclosure to Cleared Counsel of the Identity of
                                         the FBI UCE, for Production of Essential Background Information, and For the
                                         Opportunity to Observe the UCE and Conduct a Pre-Trial Interview (Durkin,
                                         Thomas) (Entered: 12/15/2014)
           12/15/2014                146 NOTICE of Motion by Thomas Anthony Durkin for presentment of motion for
                                         disclosure 144 before Honorable Sharon Johnson Coleman on 12/19/2014 at
                                         09:30 AM. (Durkin, Thomas) (Entered: 12/15/2014)



19 of 43                                                                                                                6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois        https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 33 of 56 PageID #:3628

           12/16/2014                147 NOTICE of Motion by Thomas Anthony Durkin for presentment of motion for
                                         disclosure 144 before Honorable Sharon Johnson Coleman on 1/6/2015 at 08:45
                                         AM. (Durkin, Thomas) (Entered: 12/16/2014)
           12/16/2014                148 NOTICE of Motion by Thomas Anthony Durkin for presentment of motion for
                                         leave to file excess pages 142 before Honorable Sharon Johnson Coleman on
                                         1/6/2015 at 08:45 AM. (Durkin, Thomas) (Entered: 12/16/2014)
           01/05/2015                149 REPLY by USA to MOTION by USA for protective order as to Adel Daoud
                                         Government's Motion for a Protective Order Pertaining to the Testimony of the
                                         Undercover Employee at Trial 123 (Ridgway, William) (Entered: 01/05/2015)
           01/05/2015                150 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud (1); Defendant's motion for leave to file excess pages 142 is granted.
                                         Defendant's motions for disclosure 144 145 are taken under advisement. No
                                         appearance required on 1/6/2015.Mailed notice (rth, ) (Entered: 01/05/2015)
           01/05/2015                151 REPLY by Adel Daoud to MOTION by Adel Daoud for discovery Regarding
                                         the Governments Surveillance Pursuant to Executive Order 12333 126 ,
                                         MOTION by Adel Daoud for hearing Defendants Motion for an Evidentiary
                                         Hearing Pursuant to Franks v. Delaware 124 (Durkin, Thomas) (Entered:
                                         01/05/2015)
           01/30/2015                152 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 1/30/2015. Status hearing set for
                                         4/3/2015 at 09:30 AM. Mailed notice (rth, ) (Entered: 01/30/2015)
           02/27/2015                153 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing set for 4/3/2015 is stricken and reset sua
                                         sponte to 3/18/2015 at 09:45 AM. Mailed notice (rth, ) (Entered: 02/27/2015)
           03/03/2015                154 NOTICE by Joshua G. Herman of Change of Address (Herman, Joshua)
                                         (Entered: 03/03/2015)
           03/18/2015                156 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424);. Status hearing held on 3/18/2015. Status hearing set for
                                         4/3/2015 at 09:30 AM. Time continues to be excluded to 7/27/2015 pursuant to
                                         18:3161 (h)(7)(B)(I). Mailed notice (rth, ) (Entered: 03/24/2015)
           03/19/2015                155 ORDER: as to Adel Daoud (1); Four motions are before the Court for
                                         consideration. The Court either ruled or indicated that it would be ruling on the
                                         following motions at the status hearing on March 18, 2015. Defendant's Motion
                                         for Discovery Regarding the Surveillance pursuant to Executive Order 12333
                                         126 , is denied. Defendant's Motion for an Evidentiary Hearing pursuant to
                                         Franks v. Delaware 124 , is denied. Government's Motion for a Protective Order
                                         Pertaining to the Testimony of the Undercover Employee at Trial 123 , is
                                         granted in part and denied in part. Defendant's Motion for Protected Disclosure
                                         to Cleared Counsel of the Identity of the FBI UCE, for Production of Essential
                                         Background Information, and for the Opportunity to Observe the UCE and
                                         Conduct a Pre-trial Interview 145 , is denied. Enter Order. Signed by the
                                         Honorable Sharon Johnson Coleman on 3/19/15.Mailed notice (rth, ) (Entered:



20 of 43                                                                                                                6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 34 of 56 PageID #:3628

                                            03/20/2015)
           04/02/2015                157 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing set for 4/3/2015 is stricken and reset to
                                         4/15/2015 at 09:45 AM. Time continues to be excluded to 7/27/2015 pursuant
                                         to 18:3161 (h)(7)(B)(I). Mailed notice (rth, ) (Entered: 04/02/2015)
           04/08/2015                158 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing set for 4/15/2015 is stricken and reset to
                                         4/14/2015 at 09:30 AM. Time continues to be excluded to 7/27/2015 pursuant
                                         to 18:3161 (h)(7)(B)(I). Mailed notice (rth, ) (Entered: 04/08/2015)
           04/14/2015                159 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing Status hearing held on 4/14/2015. Status
                                         hearing set for 5/15/2015 at 09:00 AM. Parties may contact the court to cancel
                                         the status if they determine that it is not necessary. Pretrial conference set to
                                         6/12/2015 at 11:00 a.m. Pretrial motions and motions in limine due by
                                         6/3/2015. Responses due by 6/8/2015. Replies, if necessary, due by 6/10/2015.
                                         Time continues to be excluded to 7/27/2015 pursuant to 18:3161 (h)(7)(B)(I).
                                         Mailed notice (rth, ) (Entered: 04/16/2015)
           05/07/2015                160 TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on 1/30/15, before
                                         the Honorable Sharon Johnson Coleman. Court Reporter Contact Information:
                                         TRACEY D. McCULLOUGH, 312-435-5570,
                                         Tracey_Mccullough@ilnd.uscourts.gov.

                                            IMPORTANT: The transcript may be viewed at the court's public terminal or
                                            purchased through the Court Reporter/Transcriber before the deadline for
                                            Release of Transcript Restriction. After that date it may be obtained through the
                                            Court Reporter/Transcriber or PACER. For further information on the redaction
                                            process, see the Court's web site at www.ilnd.uscourts.gov under Quick Links
                                            select Policy Regarding the Availability of Transcripts of Court Proceedings.

                                            Redaction Request due 5/28/2015. Redacted Transcript Deadline set for
                                            6/8/2015. Release of Transcript Restriction set for 8/5/2015. (Mccullough,
                                            Tracey) (Entered: 05/07/2015)
           05/14/2015                161 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing set to 5/15/2015 is stricken. Pretrial
                                         Conference set for 6/12/2015 is stricken and reset to 6/10/2015 at 11:15 AM.
                                         Time continues to be excluded to 7/27/2015 pursuant to 18:3161 (h)(7)(B)(I).
                                         Mailed notice (rth, ) (Entered: 05/14/2015)
           06/03/2015                162 MOTION by Adel Daoud in limine (Herman, Joshua) (Entered: 06/03/2015)
           06/03/2015                163 PROPOSED Jury Instructions by USA as to Adel Daoud (Haxall, Bolling)
                                         (Entered: 06/03/2015)
           06/03/2015                164 MOTION by USA in limine as to Adel Daoud Governments Consolidated
                                         Motions In Limine (Haxall, Bolling) (Entered: 06/03/2015)




21 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 35 of 56 PageID #:3628

           06/03/2015                165 NOTICE of Notice of Filing by USA as to Adel Daoud regarding proposed jury
                                         instructions 163 , MOTION by USA in limine as to Adel Daoud Governments
                                         Consolidated Motions In Limine 164 (Haxall, Bolling) (Entered: 06/03/2015)
           06/08/2015                166 RESPONSE by USA as to Adel Daoud regarding MOTION by Adel Daoud in
                                         limine 162 (Jonas, Barry) (Entered: 06/08/2015)
           06/08/2015                167 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 6/8/2015. By agreement of the
                                         parties, Pretrial Conference set for 6/10/2015 is rescheduled to 7/23/2015 at
                                         11:00 AM. Pretrial order and motions in limine are due prior to the next date.
                                         Time continues to be excluded to 7/27/2015 pursuant to 18:3161 (h)(7)(B)(I).
                                         Mailed notice (rth, ) (Entered: 06/09/2015)
           06/09/2015                168 MINUTE entry before the Honorable Sharon Johnson Coleman:as to Adel
                                         Daoud(#43222424); Minute entry #167 is amended in part as follows: By
                                         agreement of the parties, Pretrial Conference set for 6/10/2015 is rescheduled to
                                         6/23/2015 at 11:00 AM. The remainder of the entry shall stand. Mailed notice
                                         (rth, ) (Entered: 06/09/2015)
           06/10/2015                169 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud; Defendant's oral motion to seal the transcript of the status hearing
                                         requested by the parties on 6/8/2015 is granted. Defendant's appearance at the
                                         status hearing was waived by counsel. Mailed notice (rth, ) (Entered:
                                         06/10/2015)
           06/23/2015                170 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Pretrial conference stricken. Status hearing held on
                                         6/23/2015. Defendant's oral request to continue trial is granted as set forth in
                                         open court. Jury Trial set for 7/27/2015 is stricken and reset to 9/30/2015 at
                                         10:00 AM. Status hearing set for 8/5/2015 at 11:00 AM. Defense counsel's
                                         request for a psychiatric examination and testing is granted. Dr. Emily Keram
                                         and Dr. Stephen Xenakis may conduct said examination. Enter Order. Any
                                         documentation regarding defendant's mental health issues shall be filed under
                                         seal. Time excluded to 9/30/2015 pursuant to 18:3161 (h)(7)(B)(I). Mailed
                                         notice (rth, ) (Entered: 06/24/2015)
           06/23/2015                171 ORDER as to Adel Daoud Signed by the Honorable Sharon Johnson Coleman
                                         on 6/23/2015.Mailed notice (rth, ) (Entered: 06/24/2015)
           06/23/2015                172 ORDER as to Adel Daoud Signed by the Honorable Sharon Johnson Coleman
                                         on 6/23/2015.Mailed notice (rth, ) (Entered: 06/24/2015)
           07/24/2015                173 MINUTE entry before the Honorable Sharon Johnson Coleman: The trial date
                                         of September 30, 2015 set at the June 23, 2015 status hearing has been
                                         continued by agreement of the Court and parties to October 5, 2015 to
                                         accommodate the conflicts in the Court's previously set trial schedules and
                                         counsel's trial commitments. Other pre-trial matters will be addressed at the
                                         next status hearing on August 5, 2015 at 11:00 a.m. Time has been excluded
                                         until the next status date. Mailed notice (rth, ) (Entered: 07/24/2015)



22 of 43                                                                                                                 6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 36 of 56 PageID #:3628

           07/29/2015                174 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Instanter status hearing held on 7/29/2015 at request of the
                                         parties, defendant's presence was waived. At defendant's request, a
                                         psychological examination is ordered and will be conducted by Isaac Rey
                                         Center. The evaluation and reports should be completed in September which
                                         may affect the current trial schedule. The trial date of October 5, 2015 will
                                         stand until further discussion at the next status hearing of September 16, 2015 at
                                         9:30 a.m. The Court further approves defense expert, Dr. Xenakis, who will be
                                         compensated under CJA. Mailed notice (rth, ) (Entered: 07/30/2015)
           07/31/2015                175 ORDER as to Adel Daoud Signed by the Honorable Sharon Johnson Coleman
                                         on 7/31/2015. Mailed notice(RESTRICTED). (ym, ) (Entered: 08/03/2015)
           08/13/2015                176 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing set for 8/18/2015 at 09:30 AM. Mailed
                                         notice (rth, ) (Entered: 08/13/2015)
           08/19/2015                177 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 8/19/2015. Jury Trial set for
                                         10/5/2015 is stricken and reset to 1/5/2016 at 10:00 AM. Status hearing set for
                                         10/5/2015 at 10:00 AM. Time excluded to 1/5/2016 pursuant to 18:3161 (h)(7)
                                         (B)(I). Mailed notice (rth, ) (Entered: 08/19/2015)
           10/05/2015                178 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 10/5/2015. Trial date of 1/5/2016
                                         shall stand. Pretrial Conference set for 12/10/2015 at 03:00 PM. Motions in
                                         limine due by 12/1/2015. Responses due by 12/7/2015. Modified pretrial order
                                         with list of witnesses and statement of the case due prior to the pretrial
                                         conference. Time continues to be excluded to 1/5/2016 pursuant to 18:3161
                                         (h)(7)(B)(I). Mailed notice (rth, ) (Entered: 10/05/2015)
           10/14/2015                179 REQUEST For A Separate Jury Panel Pursuant to Local Rule 47.1(b) as to
                                         Adel Daoud Signed by the Honorable Sharon Johnson Coleman on 10/14/2015.
                                         Mailed notice. (ym, ) (Entered: 10/20/2015)
           10/19/2015                180 ORDER Directing That A Separate Jury Panel Be Summoned as to Adel Daoud
                                         Signed by the Honorable Ruben Castillo on 10/19/2015. Mailed notice. (ym, )
                                         (Entered: 10/20/2015)
           11/10/2015                182 ORDER as to Adel Daoud Signed by the Honorable Sharon Johnson Coleman
                                         on 11/10/2015. Mailed notice (RESTRICTED). (ym, ) (Entered: 11/12/2015)
           12/01/2015                183 MOTION by Adel Daoud in limine to Preclude the Testimony of Government
                                         Witness William Braniff Under Federal Rules of Evidence 401 and 403 and
                                         704(b); or, in the Alternative,, MOTION by Adel Daoud for hearing Daubert
                                         Hearing (Attachments: # 1 Exhibit Exhibit A, # 2 Exhibit Exhibit B, # 3 Exhibit
                                         Exhibit C)(Durkin, Thomas) (Entered: 12/01/2015)
           12/01/2015                184 MOTION by Adel Daoud for leave to file brief in excess of fifteen pages
                                         (Durkin, Thomas) (Entered: 12/01/2015)




23 of 43                                                                                                                 6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois        https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 37 of 56 PageID #:3628

           12/01/2015                185 NOTICE of Motion by Thomas Anthony Durkin for presentment of motion for
                                         leave to file excess pages 184 before Honorable Sharon Johnson Coleman on
                                         12/10/2015 at 03:00 PM. (Durkin, Thomas) (Entered: 12/01/2015)
           12/01/2015                186 MOTION by USA in limine as to Adel Daoud To Exclude the Opinions and
                                         Testimony of Dr. Stephen Xenakis (Attachments: # 1 Exhibit A)(Ridgway,
                                         William) (Entered: 12/01/2015)
           12/02/2015                187 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud (#43222424); Defendant's motion for leave to file excess pages 184 is
                                         granted. Mailed notice (rth, ) (Entered: 12/02/2015)
           12/03/2015                198 ORDER as to Adel Daoud Signed by the Honorable Sharon Johnson Coleman
                                         on 12/3/2015. Mailed notice (RESTRICTED). (ym, ) (Entered: 12/11/2015)
           12/07/2015                188 MOTION by Adel Daoud for hearing Emergency Motion for Evidentiary
                                         Hearing to Determine Mental Competency of Defendant (Attachments: # 1
                                         Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D-1, # 5 Exhibit D-2, # 6
                                         Exhibit D-3, # 7 Exhibit E)(Durkin, Thomas) (Entered: 12/07/2015)
           12/07/2015                189 RESPONSE by Adel Daoud to MOTION by USA in limine as to Adel Daoud
                                         Governments Consolidated Motions In Limine 164 (Durkin, Thomas) (Entered:
                                         12/07/2015)
           12/07/2015                190 RESPONSE by USA as to Adel Daoud regarding MOTION by Adel Daoud in
                                         limine to Preclude the Testimony of Government Witness William Braniff Under
                                         Federal Rules of Evidence 401 and 403 and 704(b); or, in the
                                         Alternative,MOTION by Adel Daoud for hearing Daubert Hearing 183 (Jonas,
                                         Barry) (Entered: 12/07/2015)
           12/07/2015                191 RESPONSE by Adel Daoud regarding MOTION by USA in limine as to Adel
                                         Daoud To Exclude the Opinions and Testimony of Dr. Stephen Xenakis 186
                                         (Attachments: # 1 Exhibit A)(Herman, Joshua) (Entered: 12/07/2015)
           12/08/2015                192 MOTION by Adel Daoud Defendants Motion to Reassign Based Upon
                                         Relatedness (Attachments: # 1 Exhibit Exhibit A, # 2 Exhibit Exhibit B, # 3
                                         Exhibit Exhibit C)(Durkin, Thomas) (Entered: 12/08/2015)
           12/08/2015                193 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); On 12/8/2015, this Court held a scheduling conference.
                                         Defendant Adel Daoud's appearance was waived. Defendant to file his
                                         proposed motion instanter, to be addressed at the pretrial conference scheduled
                                         for 12/10/2015 at 3:00 p.m. The government to file its response prior to the
                                         pretrial conference. Appearance on behalf of defendant entered by Robin V.
                                         Waters. Mailed notice (rth, ) (Entered: 12/09/2015)
           12/10/2015                194 RESPONSE by USA as to Adel Daoud regarding MOTION by Adel Daoud
                                         Defendants Motion to Reassign Based Upon Relatedness 192 (Ridgway,
                                         William) (Entered: 12/10/2015)
           12/10/2015                195 RESPONSE by USA as to Adel Daoud regarding MOTION by Adel Daoud
                                         Defendants Motion to Reassign Based Upon Relatedness 192 (Ridgway,



24 of 43                                                                                                                6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 38 of 56 PageID #:3628

                                            William) (Entered: 12/10/2015)
           12/10/2015                196 ATTORNEY Appearance for defendant Adel Daoud by Robin Valentina Waters
                                         (Waters, Robin) (Entered: 12/10/2015)
           12/10/2015                197 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 12/10/2015 as to Defendant Adel
                                         Daoud. The Court heard arguments on defendant's Emergency Motion for
                                         Evidentiary Hearing to Determine the Mental Competency of Defendant 188
                                         and defendant's Motion to Reassign Based Upon Relatedness 192 . The
                                         defendant was present in Court. The government does not dispute that
                                         defendant has made an adequate showing to secure a competency evaluation
                                         under section 4241. The Court therefore grants the motion to determine
                                         competency. The Court also grants the Motion to Reassign, but only for the
                                         limited purpose of determining defendant's competency. The Court finds it is in
                                         the interest of judicial economy to address defendant's mental competency in
                                         this case as well as case No. 15 CR 487, currently assigned to Judge Samuel
                                         Der-Yeghiayan, in one proceeding rather than having the matter arise separately
                                         in each case. Case No. 15 CR 487 would then return to Judge Der-Yeghiayan
                                         for all remaining purposes. Status hearing set for 12/18/2015 at 10:30 a.m.
                                         Pretrial conference stricken. Jury trial set to 1/5/2016 is stricken due to this
                                         order. At the next status, future trial dates will be discussed. Time is excluded in
                                         the interest of justice to 12/18/2015 pursuant to 18:3161(h)(7)(B)(I). Mailed
                                         notice (rth, ) (Entered: 12/10/2015)
           12/18/2015                199 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 12/18/2015. Status hearing set for
                                         2/4/2016 at 10:30 AM. Time is excluded in the interest of justice to 2/4/2016
                                         pursuant to 18:3161(h)(7)(B)(I). Mailed notice (rth, ) (Entered: 12/18/2015)
           01/06/2016                200 LETTER from Adel Daoud. (ym, ) (Entered: 01/08/2016)
           01/20/2016                201 ORDER as to Adel Daoud; Enter Order for psychiatric or psychological
                                         evaluation. Signed by the Honorable Sharon Johnson Coleman on
                                         1/20/2016.Mailed notice (rth, ) (Entered: 01/20/2016)
           01/27/2016                202 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); The time for the status hearing set to 2/4/2016 is reset from
                                         10:30 a.m. to 10:00 a.m. Mailed notice (rth, ) (Entered: 01/27/2016)
           02/03/2016                203 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing set for 2/4/2016 is stricken and reset to
                                         2/24/2016 at 10:00 AM. Time is excluded in the interest of justice to 2/24/2016
                                         pursuant to 18:3161(h)(7)(B)(I). Mailed notice (rth, ) (Entered: 02/03/2016)
           02/24/2016                205 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 2/24/2016. Status hearing set for
                                         4/20/2016 at 09:45 AM. Time is excluded in the interest of justice to 4/20/2016
                                         pursuant to 18:3161(h)(7)(B)(I). Mailed notice (rth, ) (Entered: 02/24/2016)




25 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 39 of 56 PageID #:3628

           02/24/2016                206 Submission to the Court by Adel Daoud (Attachments: # 1 Exhibit Exhibit
                                         A)(Durkin, Thomas) (Entered: 02/24/2016)
           02/29/2016                207 STATEMENT by Adel Daoud. (ym, ) (Entered: 03/02/2016)
           04/20/2016                208 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 4/20/2016. Status hearing set for
                                         6/1/2016 at 08:45 AM. Time is excluded in the interest of justice to 6/1/2016
                                         pursuant to 18:3161(h)(7)(B)(I). Mailed notice (rth, ) (Entered: 04/21/2016)
           06/01/2016                209 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 6/1/2016. Status hearing set to
                                         7/27/2016 at 9:30 a.m. Competency hearing set for 8/18/2016 at 09:30 AM and
                                         8/19/2016 at 09:30 AM. All reports are due at the next status hearing. Jury Trial
                                         set for 2/7/2017 at 10:00 AM. Time is excluded in the interest of justice to
                                         2/7/2017 pursuant to 18:3161(h)(7)(B)(I). Mailed notice (rth, ) (Entered:
                                         06/01/2016)
           07/27/2016                210 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 7/27/2016. By 8/15/2016 parties
                                         shall submit a list of possible witnesses and exhibits being used at the hearing
                                         on 8/18/2016. Mailed notice (rth, ) (Entered: 07/28/2016)
           08/15/2016                211 SEALED MOTION by Adel Daoud (Attachments: # 1 Exhibit A, # 2 Exhibit
                                         B, # 3 Exhibit C, # 4 Exhibit D)(Herman, Joshua) (Entered: 08/15/2016)
           08/18/2016                212 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); In court hearing held on 8/18/2016. In Court hearing set
                                         for 8/19/2016 at 09:30 AM. Mailed notice (rth, ) (Entered: 08/18/2016)
           08/19/2016                213 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); In court hearing held on 8/19/2016. Ruling set for
                                         8/25/2016 at 10:30 AM. Mailed notice (rth, ) (Entered: 08/19/2016)
           08/24/2016                214 Supplemental Submission Regarding Present Competency by Adel Daoud
                                         (Attachments: # 1 Exhibit A)(Durkin, Thomas) (Entered: 08/24/2016)
           08/25/2016                215 MINUTE entry before the Honorable Sharon Johnson Coleman: In court
                                         hearing held on 8/25/2016. Detailed Order to follow. Mailed notice (lxs, )
                                         (Entered: 08/25/2016)
           08/25/2016                216 ORDER as to Adel Daoud Signed by the Honorable Sharon Johnson Coleman
                                         on 8/25/2016. Mailed notice (lxs, ) (Entered: 08/25/2016)
           08/25/2016                217 MINUTE entry before the Honorable Sharon Johnson Coleman: Status hearing
                                         set for 9/14/2016 at 10:00 a.m. for counsel to inform the Court of the steps
                                         taken to comply with this Court's Order of 8/25/2016. The appearance of the
                                         defendant Adel Daoud may be waived.Mailed notice (lxs, ) (Entered:
                                         08/25/2016)
           09/14/2016                218 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 9/14/2016. Status hearing set for
                                         9/20/2016 at 09:30 AM. A representative from the MCC and the BOP to be


26 of 43                                                                                                                 6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois           https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 40 of 56 PageID #:3628

                                            present at the hearing to address the seriousness of this matter. Mailed notice
                                            (rth, ) (Entered: 09/15/2016)
           09/20/2016                219 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 9/20/2016. MCC counsel is to
                                         follow up with the U.S. Marshal's Service transport service and any medical
                                         personnel regarding the immediate transfer of Daoud to the FCS Springfield. If
                                         no written response is available, the court is requiring someone from FCS
                                         Springfield to be present to explain the situation. Status hearing set to
                                         9/28/2016 at 9:30 a.m. Defendant shall be present unless treatment has begun.
                                         Mailed notice (rth, ) (Entered: 09/21/2016)
           09/28/2016                220 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 9/28/2016. Defendant's appearance
                                         waived. Status hearing set for 11/2/2016 at 09:30 AM. If still in treatment,
                                         defendant's appearance is waived at the next hearing. Mailed notice (rth, )
                                         (Entered: 09/30/2016)
           10/03/2016                221 TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on 8/18/16, before
                                         the Honorable Sharon Johnson Coleman. EVIDENTIARY HEARING Court
                                         Reporter Contact Information: TRACEY D. McCULLOUGH, 312-435-5570,
                                         Tracey_mccullough@ilnd.uscourts.gov.

                                            IMPORTANT: The transcript may be viewed at the court's public terminal or
                                            purchased through the Court Reporter/Transcriber before the deadline for
                                            Release of Transcript Restriction. After that date it may be obtained through the
                                            Court Reporter/Transcriber or PACER. For further information on the redaction
                                            process, see the Court's web site at www.ilnd.uscourts.gov under Quick Links
                                            select Policy Regarding the Availability of Transcripts of Court Proceedings.

                                            Redaction Request due 10/24/2016. Redacted Transcript Deadline set for
                                            11/3/2016. Release of Transcript Restriction set for 1/2/2017. (Mccullough,
                                            Tracey) (Entered: 10/03/2016)
           10/03/2016                222 TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on 8/19/16, before
                                         the Honorable Sharon Johnson Coleman. EVIDENTIARY HEARING Court
                                         Reporter Contact Information: TRACEY D. McCULLOUGH, 312-435-5570,
                                         Tracey_mccullough@ilnd.uscourts.gov.

                                            IMPORTANT: The transcript may be viewed at the court's public terminal or
                                            purchased through the Court Reporter/Transcriber before the deadline for
                                            Release of Transcript Restriction. After that date it may be obtained through the
                                            Court Reporter/Transcriber or PACER. For further information on the redaction
                                            process, see the Court's web site at www.ilnd.uscourts.gov under Quick Links
                                            select Policy Regarding the Availability of Transcripts of Court Proceedings.

                                            Redaction Request due 10/24/2016. Redacted Transcript Deadline set for
                                            11/3/2016. Release of Transcript Restriction set for 1/2/2017. (Mccullough,
                                            Tracey) (Entered: 10/03/2016)



27 of 43                                                                                                                   6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 41 of 56 PageID #:3628

           10/03/2016                223 TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on 8/25/16, before
                                         the Honorable Sharon Johnson Coleman. EVIDENTIARY HEARING Court
                                         Reporter Contact Information: TRACEY D. McCULLOUGH, 312-435-5570,
                                         Tracey_mccullough@ilnd.uscourts.gov.

                                            IMPORTANT: The transcript may be viewed at the court's public terminal or
                                            purchased through the Court Reporter/Transcriber before the deadline for
                                            Release of Transcript Restriction. After that date it may be obtained through the
                                            Court Reporter/Transcriber or PACER. For further information on the redaction
                                            process, see the Court's web site at www.ilnd.uscourts.gov under Quick Links
                                            select Policy Regarding the Availability of Transcripts of Court Proceedings.

                                            Redaction Request due 10/24/2016. Redacted Transcript Deadline set for
                                            11/3/2016. Release of Transcript Restriction set for 1/2/2017. (Mccullough,
                                            Tracey) (Entered: 10/03/2016)
           11/02/2016                224 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 11/2/2016. Jury trial set to 2/7/2017
                                         is stricken. Status hearing set for 2/7/2017 at 10:00 AM. Unless undergoing
                                         treatment, defendant is to be present at the next hearing. Time is excluded in the
                                         interest of justice to 2/7/2017 pursuant to 18:3161(h)(7)(B)(I). Mailed notice
                                         (rth, ) (Entered: 11/02/2016)
           11/21/2016                225 SEALED MOTION by Adel Daoud (Attachments: # 1 Exhibit A, # 2 Exhibit
                                         B, # 3 Exhibit C)(Herman, Joshua) (Entered: 11/21/2016)
           01/31/2017                226 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing set to 2/7/2017 is stricken and reset to
                                         3/2/2017 at 9:30 a.m. Oral request to withdraw the appearance of William
                                         Ridgway is granted. There being no objection, defendant's mental health
                                         treatment is hereby extended for an additional 120 days to 5/27/2017. The court
                                         approves expenses for attorneys Thomas Durkin and Joshua Herman to travel to
                                         Springfield facility to meet with their client. Parties are ordered to submit a
                                         motion and proposed order for Dr. Xenakis to continue to receive payment for
                                         professional services. Time is excluded in the interest of justice to 3/2/2017
                                         pursuant to 18:3161(h)(7)(B)(I). Attorney William Ridgway terminated. Mailed
                                         notice (rth, ) (Entered: 01/31/2017)
           03/01/2017                227 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424);. Status hearing set for 3/2/2017 is stricken and reset to
                                         3/29/2017 at 09:30 AM. Time is excluded in the interest of justice to 3/29/2017
                                         pursuant to 18:3161(h)(7)(B)(I). Mailed notice (rth, ) (Entered: 03/01/2017)
           03/29/2017                228 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 3/29/2017. Status hearing set for
                                         4/12/2017 at 09:30 AM. Time is excluded in the interest of justice to 4/12/2017
                                         pursuant to 18:3161(h)(7)(B)(I). Mailed notice (rth, ) (Entered: 03/30/2017)
           04/05/2017                229 SEALED TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on
                                         1/31/17, before the Honorable Sharon Johnson Coleman. Court Reporter



28 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 42 of 56 PageID #:3628

                                            Contact Information: TRACEY D. McCULLOUGH, 312-435-5570,
                                            tracey_mccullough@ilnd.uscourts.gov. (Mccullough, Tracey) (Entered:
                                            04/05/2017)
           04/11/2017                230 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing set for 4/12/2017 is stricken and reset to
                                         6/6/2017 at 09:30 AM. Time is excluded in the interest of justice to 6/6/2017
                                         pursuant to 18:3161(h)(7)(B)(I). Mailed notice (rth, ) (Entered: 04/11/2017)
           06/06/2017                231 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 6/6/2017. Defendant's appearance
                                         waived. Status hearing set for 7/21/2017 at 09:30 AM. If the parties submit a
                                         written report to the court prior to the next date, the status may be stricken.
                                         Time is excluded in the interest of justice to 7/21/2017 pursuant to 18:3161(h)
                                         (7)(B)(I). Mailed notice (rth, ) (Entered: 06/08/2017)
           07/21/2017                232 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 7/21/2017. Status hearing set for
                                         9/6/2017 at 01:30 PM. Time is excluded in the interest of justice to 9/6/2017
                                         pursuant to 18:3161(h)(7)(B)(I). Mailed notice (rth, ) (Entered: 07/21/2017)
           08/08/2017                233 ORDER; as to Adel Daoud Signed by the Honorable Sharon Johnson Coleman
                                         on 8/8/2017.Mailed notice (rth, ) (Entered: 08/11/2017)
           09/05/2017                234 ATTORNEY Appearance for defendant Adel Daoud by Ronald Cecil Jones, II
                                         (Jones, Ronald) (Entered: 09/05/2017)
           09/06/2017                235 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 9/6/2017. Status hearing set for
                                         10/25/2017 at 01:30 PM. Time is excluded in the interest of justice to
                                         10/25/2017 pursuant to 18:3161(h)(7)(B)(I). Mailed notice (rth) (Entered:
                                         09/08/2017)
           10/16/2017                237 CERTIFICATE Of Restoration of Competency to Stand Trial as to Adel Daoud
                                         (Poor Quality Original - Paper Document On File) (mma, ) (Entered:
                                         10/19/2017)
           10/19/2017                236 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing set for 10/25/2017 is stricken and reset to
                                         11/15/2017 at 10:00 AM. Time is excluded in the interest of justice to
                                         11/15/2017 pursuant to 18:3161(h)(7)(B)(I). Mailed notice (rth) (Entered:
                                         10/19/2017)
           10/19/2017                238 PERSONAL Identifiers in Paper Filings as to Adel Daoud re notice 237 (mma,
                                         ) (Entered: 10/19/2017)
           11/15/2017                239 MINUTE entry before the Honorable Sharon Johnson Coleman: as to Adel
                                         Daoud(#43222424); Status hearing held on 11/15/2017. As set forth in open
                                         court, the report is due by 1/19/2018, and should include whatever is necessary
                                         to authorize funding. Parties are to determine what services defendant can
                                         receive at the facility that can be reinstated. Status hearing set for 1/26/2018 at
                                         10:00 AM. A competency hearing, if necessary, will be set for 3/12/2018 and


29 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 43 of 56 PageID #:3628

                                            3/13/2018. Time is excluded in the interest of justice to 1/26/2018 pursuant to
                                            18:3161(h)(7)(B)(I). Mailed notice (rth) (Entered: 11/19/2017)
           01/26/2018                241 ATTORNEY Appearance for USA byRichard Matthew Hiller (Hiller, Richard)
                                         (Entered: 01/26/2018)
           01/26/2018                242 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing held on 1/26/2018. Defendant's presence is waived.
                                         Competency hearing set for 3/12/2018 at 10:00 AM to stand. Parties are to file
                                         preliminary statements 3 days prior to the competency hearing. Time is
                                         excluded to 3/12/2018 pursuant to 18 USC 3161(h)(7)(B)(I). Mailed notice.
                                         (ym, ) (Entered: 01/26/2018)
           01/31/2018                243 ORDER as to Adel Daoud. Signed by the Honorable Sharon Johnson Coleman
                                         on 1/31/2018. Mailed notice (lf, ) (Entered: 02/01/2018)
           03/05/2018                244 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing set for 3/6/2018 at 03:00 PM. Mailed notice. (ym, )
                                         (Entered: 03/05/2018)
           03/06/2018                245 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing held on 3/6/2018. Defendant present in court with
                                         counsel. By agreement of the parties, the time for the competency hearing on
                                         3/12/2018 is reset to 12:30 PM. Mailed notice. (ym, ) (Entered: 03/06/2018)
           03/12/2018                246 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Competency hearing held on 3/12/2018. Government moves that
                                         defendant is competent to stand trial. The Government presented a report from
                                         Dr. Gillespie Wadsworth, in which she found that Defendant's competency has
                                         been restored by consistent treatment with psychotropic medication. The
                                         Government also presented a Certificate of Restoration to Compentency.
                                         Defendant did not object to the report submitted by the Government and
                                         presented the testimony of Dr. Stephen N. Xenakis. Both experts agreed that
                                         Defendant's competence is dependent on the continuation of his medication.
                                         Defendant was put under oath for the Court to affirm that he understood the
                                         proceedings and did not wish to testify on his own behalf regarding the
                                         competency issue. This Court finds that the Government had met their burden
                                         by a preponderance of the evidence to show that Adel Daoud is competent to
                                         stand trial. Status hearing is set for 4/11/2018 at 1:00 PM. Time is excluded to
                                         4/11/2018 pursuant to 18 U.S.C. 3161(h)(7)(B)(iv). Mailed notice. (ym, )
                                         (Entered: 03/13/2018)
           04/11/2018                247 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing held on 4/11/2018. Trial date is tentatively set for
                                         11/26/2018 at 10:00 AM. Status hearing set for 5/30/2018 at 1:30 PM. Parties
                                         will submit a written status report prior to the next hearing. Time is excluded to
                                         11/26/2018 pursuant to 18 U.S.C. 3161 (h)(7)(B)(i). Mailed notice. (ym, )
                                         (Entered: 04/11/2018)
           05/30/2018                248 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing held on 5/30/2018. Jury trial set for 11/26/2018 at 10:00


30 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois           https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 44 of 56 PageID #:3628

                                            AM to stand. Defendant is in agreement, under oath, to taking a lower dose of
                                            his medications. Status hearing set for 7/18/2018 at 1:30 PM. Parties are to file
                                            a status report at least 24 hours before the status. Mailed notice. (ym, ) (Entered:
                                            05/30/2018)
           06/10/2018                249 MOTION by Adel Daoud for release from custody Defendant's Emergency
                                         Motion to Modify Conditions of Pretrial Detention to Permit His Temporary
                                         Release in the Custody of the United States Marshal for Psychiatric Treatment
                                         (Durkin, Thomas) (Entered: 06/10/2018)
           06/10/2018                250 SEALED Document (Durkin, Thomas) (Entered: 06/10/2018)
           06/10/2018                251 NOTICE of Motion by Thomas Anthony Durkin for presentment of motion for
                                         release from custody, 249 before Honorable Sharon Johnson Coleman on
                                         6/12/2018 at 01:30 PM. (Durkin, Thomas) (Entered: 06/10/2018)
           06/12/2018                252 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Motion hearing held on 6/12/2018. Defendant's emergency motion to
                                         modify conditions of pretrial detention to permit his temporary release into the
                                         custody of the United States Marshal for psychiatric treatment 249 is denied
                                         without prejudice. After hearing oral argument on the motion, this Court
                                         believes the best course of action in this case with a lengthy and complicated
                                         medical as well as legal history, is to permit a psychiatric evaluation of
                                         defendant's prescriptions and dosages by 6/26/2018. The Court rejects both
                                         defendant and government options for addressing the pressing issues of
                                         defendant's medications and counseling treatment. The Court's preference is for
                                         an in-person evaluation and neither the government nor the representative from
                                         the Bureau of Prisons presented evidence that such an evaluation would be
                                         overly burdensome. The Court recognizes that it cannot direct the Bureau of
                                         Prisons to comply with this Court's preference. However, the logistical and
                                         financial inconvenience for the BOP to transport a psychiatrist from one of its
                                         facilities that were mentioned in court to the MCC is much less onerous than
                                         the other options offered. This solution should give all parties confidence that
                                         this matter is addressed in the most prudent and expedient manner. The
                                         physician's report of the evaluation, must be presented by 7/17/2018. The status
                                         hearing previously set for 7/18/2018 at 1:30 PM to stand. Mailed notice. (ym, )
                                         (Entered: 06/12/2018)
           07/18/2018                253 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing held on 7/18/2018. Counsel reviewed the status report
                                         and medical review of Daoud's prescribed psychotropic medicine. The BOP
                                         pscychiatrist opined that the current dosage is needed but did not give opinion
                                         as to the effect of giving Daoud a slightly lower dosage to reduce side effect of
                                         drowsiness. BOP psychiatrist to be available by phone on the next date to
                                         answer questions from counsel and the Court regarding effectiveness of the
                                         current medicine and the appropriateness of dosage. The Court encouraged
                                         counsel to draft a list of questions to ask the doctor so that issues remain narrow
                                         and the exchange is brief. Daoud's independent psychiatrist should be available
                                         to hear the questioning and answer follow up questions by phone or in person.



31 of 43                                                                                                                   6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois           https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 45 of 56 PageID #:3628

                                            If the parties resolve the issue or reach another solution, they are to inform the
                                            Court prior to the next status and provide any additional information regarding
                                            Daoud's medications. Status hearing set for 7/24/2018 at 2:00 PM. Mailed
                                            notice. (ym, ) (Entered: 07/19/2018)
           07/24/2018                254 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing held on 7/24/2018. Dr. Cutillar from the FMC Butner
                                         and defense expert Dr. Xenakis were made available by phone to be questioned
                                         by court and counsel. Dr. Cutillar will prescribe a lower dose of Abilify to
                                         defendant so that his next dosage on or about August 18 will be a 200 mg
                                         injection instead of the previously prescribed 300 mg. Final pretrial order and
                                         motions in limine are due by 10/5/2018. Response to motions in limine are due
                                         by 10/12/2018. Pretrial conference is set for 10/25/2018 at 1:30 PM. Status
                                         hearing is set for 9/12/2018 at 1:30 PM to address some pretrial matters and
                                         assess defendant's medication status. Mailed notice. (ym, ) (Entered:
                                         07/24/2018)
           09/12/2018                255 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing held on 9/12/2018. Parties confirm that they are
                                         preparing for the November 26th trial. Counsel confirms that defendant
                                         medication has been adjusted and is still competent to stand trial. Court
                                         confirms the pretrial schedule and the next status. Status hearing set for
                                         9/28/2018 at 9:45 AM. Pending pretrial motions are taken under advisement.
                                         Mailed notice. (ym, ) (Entered: 09/12/2018)
           09/13/2018                256 ATTORNEY Designation for USA of Tiffany Ardam (Ardam, Tiffany)
                                         (Entered: 09/13/2018)
           09/28/2018                257 MOTION by Adel Daoud for Ruling on the Previously Raised Challenge to the
                                         Constitutionality of the Foreign Intelligence Surveillance Act re brief, 52 ,
                                         MOTION by Adel Daoud for disclosure of FISA-Related Material and to
                                         Suppress the Fruits or Derivatives of Electronic Surveillance and Any Other
                                         Means of Collection Conducted Pursuant to FISA or Other Foreign Intelligence
                                         Gathering 51 (Herman, Joshua) (Entered: 09/28/2018)
           09/28/2018                258 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing held on 9/28/2018. Government is moving forward with
                                         trial. Exhibit list and witness list to be submitted at least one week before the
                                         trial set for 11/26/2018. The government stated that the previous motions in
                                         limine that were filed by them will be the motions in limine that the court
                                         should take into consideration. Pretrial conference set for 10/25/2018 at 1:30
                                         PM to stand. Mailed notice. (ym, ) (Entered: 09/28/2018)
           10/12/2018                259 ATTORNEY Appearance as to Adel Daoud filed by Andrea D. Lyon.
                                         (Attachments: # 1 Notice of Filing)(Lyon, Andrea) Docket Text Modified by
                                         Clerk's Office on 10/15/2018 (jh, ). (Entered: 10/12/2018)
           10/12/2018                260 Defendants Proposed Jury Instructions and Response to the Governments June
                                         3, 2015, Proposed Jury Instructions and Verdict Forms by Adel Daoud
                                         (Herman, Joshua) (Entered: 10/12/2018)



32 of 43                                                                                                                   6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 46 of 56 PageID #:3628

           10/12/2018                261 MOTION by Adel Daoud Motion for Attorney Participation in Voir Dire
                                         (Herman, Joshua) (Entered: 10/12/2018)
           10/12/2018                262 MOTION by Adel Daoud for Individual Sequestered Voir Dire (Herman,
                                         Joshua) (Entered: 10/12/2018)
           10/12/2018                263 PROPOSED Voir Dire by USA as to Adel Daoud (Haxall, Bolling) (Entered:
                                         10/12/2018)
           10/12/2018                264 PROPOSED Jury Instructions by USA as to Adel Daoud (Haxall, Bolling)
                                         (Entered: 10/12/2018)
           10/12/2018                265 Proposed Statement of the Case by USA as to Adel Daoud (Haxall, Bolling)
                                         (Entered: 10/12/2018)
           10/12/2018                266 MOTION by USAMERGE INDICTMENTS AND RENUMBER COUNTS as
                                         to Adel Daoud GOVERNMENTS MOTION TO MERGE INDICTMENTS AND
                                         RENUMBER COUNTS TO SUBMIT TO THE JURY (Attachments: # 1 Exhibit
                                         Proposed Redacted Indictment)(Haxall, Bolling) (Entered: 10/12/2018)
           10/12/2018                267 MOTION by Adel Daoud for Modified Written Questionnaire (Herman,
                                         Joshua) (Entered: 10/12/2018)
           10/12/2018                268 MOTION by USA for protective order as to Adel Daoud Governments
                                         Supplemental Motion for a Protective Order Pertaining to the Testimony of the
                                         Online Covert Employees at Trial (Haxall, Bolling) (Entered: 10/12/2018)
           10/18/2018                269 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Based on the lengthy history of this matter and the number of times it
                                         has been set for trial, the Court directs the parties to file a joint status report
                                         indicating which pretrial motions, if any, are agreed, withdrawn, or moot based
                                         on circumstances The status report must be filed by 12:00 p.m. on Tuesday
                                         10/23/2018. Mailed notice. (ym, ) (Entered: 10/18/2018)
           10/19/2018                270 MOTION by USA for protective order as to Adel Daoud (Jonas, Barry)
                                         (Entered: 10/19/2018)
           10/20/2018                271 MEMORANDUM by Adel Daoud in Opposition to MOTION by USA for
                                         protective order as to Adel Daoud Governments Supplemental Motion for a
                                         Protective Order Pertaining to the Testimony of the Online Covert Employees at
                                         Trial 268 (Herman, Joshua) (Entered: 10/20/2018)
           10/22/2018                272 STATUS REPORT (Joint) by Adel Daoud (Herman, Joshua) (Entered:
                                         10/22/2018)
           10/23/2018                273 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: In light of the passage of time, the completion of discovery, and the
                                         proximity of trial this Court denies as moot the pretrial motions [54-58]. If there
                                         are any specific issues with regard to those motions, the parties may refile by
                                         10/26/2018. Mailed notice. (ym, ) (Entered: 10/23/2018)
           10/23/2018                274 ORDER as to Adel Daoud: Motion in limine 162 is granted. Signed by the
                                         Honorable Sharon Johnson Coleman on 10/23/2018. Mailed notice. (ym, )



33 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 47 of 56 PageID #:3628

                                            (Entered: 10/23/2018)
           10/24/2018                275 ORDER as to Adel Daoud. Signed by the Honorable Sharon Johnson Coleman
                                         on 10/24/2018. Mailed notice. (ym, ) (Entered: 10/24/2018)
           10/25/2018                276 MOTION by Adel Daoud in limine to Preclude the Testimony of Substitute
                                         Prosecution Witness Matthew Levitt Under Federal Rules of Evidence 401, 403,
                                         702, and 704(b) (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Herman, Joshua)
                                         (Entered: 10/25/2018)
           10/25/2018                277 MINUTE entry before the Honorable Sharon Johnson Coleman: Pretrial
                                         conference held and continued to 11/14/2018 at 1:30 p,m. The conference
                                         should take no more than two hours. As stated on the record in open court,
                                         defendant's motion for attorney participation in voir dire 261 is denied;
                                         defendant's motion for individual sequestered voir dire 262 is granted with the
                                         Court's explanation of procedure to follow at the next pretrial conference;
                                         defendant's motion for modified written questionnaire 267 is granted to the
                                         extent that the Court will supplement its standard questionnaire with
                                         consideration to the parties' requested modifications. The government's
                                         supplemental motion for a protective order pertaining to the testimony of the
                                         online covert employees at trial 268 is entered and continued. Defendant's
                                         motion in limine to preclude the testimony of government witness William
                                         Braniff 183 is stricken as moot. Prior to the next pretrial conference, the Court
                                         expects the parties to have met and conferred informally to discuss jury
                                         instructions. The government is directed to investigate the restrictions placed on
                                         Daoud at the MCC relating to his ability to communicate with his family, access
                                         to the commissary, and religious practice. The Court expects a status report on
                                         those restrictions within 7 days. The parties are to submit and exchange their
                                         proposed witness lists by 11/7/2018. Security personnel including assigned U.S.
                                         Marshals and CSO to be present at the next pretrial conference. Mailed notice.
                                         (ym, ) (Entered: 10/25/2018)
           10/29/2018                278 MOTION by USA for protective order as to Adel Daoud to allow the review of
                                         classified information (Jonas, Barry) (Entered: 10/29/2018)
           10/29/2018                279 NOTICE of Motion by Barry Jonas for presentment of motion for protective
                                         order 278 before Honorable Sharon Johnson Coleman on 11/1/2018 at 09:45
                                         AM. (Jonas, Barry) (Entered: 10/29/2018)
           10/31/2018                280 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Government's unopposed supplemental motion for a protective order to
                                         allow the review of classified information 278 is granted. Enter Protective
                                         Order. No appearance necessary on 11/1/2018. Mailed notice. (ym, ) (Entered:
                                         10/31/2018)
           10/31/2018                281 PROTECTIVE Order for the Review of Classified Information as to Adel
                                         Daoud. Signed by the Honorable Sharon Johnson Coleman on 10/31/2018.
                                         Mailed notice. (ym, ) (Entered: 10/31/2018)
           11/01/2018                282 RESPONSE by USA as to Adel Daoud regarding MOTION by Adel Daoud in
                                         limine to Preclude the Testimony of Substitute Prosecution Witness Matthew


34 of 43                                                                                                                 6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 48 of 56 PageID #:3628

                                            Levitt Under Federal Rules of Evidence 401, 403, 702, and 704(b) 276 (Jonas,
                                            Barry) (Entered: 11/01/2018)
           11/01/2018                283 MEMORANDUM by USA in Opposition to MOTION by Adel Daoud for
                                         Modified Written Questionnaire 267 GOVERNMENTS OBJECTION TO
                                         PROPOSED VOIR DIRE (Haxall, Bolling) (Entered: 11/01/2018)
           11/05/2018                284 MOTION by USA in limine as to Adel Daoud Supplemental (Jonas, Barry)
                                         (Entered: 11/05/2018)
           11/05/2018                285 ATTORNEY Appearance for defendant Adel Daoud by Andrea D. Lyon (Lyon,
                                         Andrea) (Entered: 11/05/2018)
           11/06/2018                286 TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on 3/18/15, before
                                         the Honorable Sharon Johnson Coleman. Order Number: 32196. Court Reporter
                                         Contact Information: TRACEY D. McCULLOUGH, 312-435-5570,
                                         tracey_mccullough@ilnd.uscourts.gov.

                                            IMPORTANT: The transcript may be viewed at the court's public terminal or
                                            purchased through the Court Reporter/Transcriber before the deadline for
                                            Release of Transcript Restriction. After that date it may be obtained through the
                                            Court Reporter/Transcriber or PACER. For further information on the redaction
                                            process, see the Court's web site at www.ilnd.uscourts.gov under Quick Links
                                            select Policy Regarding the Availability of Transcripts of Court Proceedings.

                                            Redaction Request due 11/27/2018. Redacted Transcript Deadline set for
                                            12/7/2018. Release of Transcript Restriction set for 2/4/2019. (Mccullough,
                                            Tracey) (Entered: 11/06/2018)
           11/07/2018                287 WITNESS List by USA as to Adel Daoud (Jonas, Barry) (Entered: 11/07/2018)
           11/07/2018                288 REPLY by Adel Daoud to response to motion 282 Defendant's Reply in Support
                                         of His Motion In Limine to Preclude the Testimony of Substitute Government
                                         Witness Matthew Levitt Under Federal Rules of Evidence 401, 403, 702, and
                                         704(b); and Request for Daubert Hearing (Durkin, Thomas) (Entered:
                                         11/07/2018)
           11/07/2018                289 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: The defendant's request for a Daubert hearing as to prosecution witness
                                         Matthew Levitt 276 is granted. A Daubert hearing is set for 11/13/2018 at 1:00
                                         PM. In light of this Court's schedule this is the only hearing date available. The
                                         Court reserves time on 11/9/2018 at 2:00 PM for a potential continuation of the
                                         pretrial conference in this case. The parties are to contact the Courtroom Deputy
                                         by 11/8/2018 to confirm that date should they believe that, in light of the
                                         pending motions, witness lists, and remaining matters to be resolved, a hearing
                                         this week would be beneficial. Mailed notice. (ym, ) (Entered: 11/07/2018)
           11/07/2018                290 WITNESS List by Adel Daoud (Herman, Joshua) (Entered: 11/07/2018)
           11/08/2018                291 ORDER as to Adel Daoud: Before the Court is the government's motion in
                                         limine to exclude the testimony and opinions of Dr. Stephen Xenakis 186
                                         because the proffered opinions and testimony do not meet the requirements of


35 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 49 of 56 PageID #:3628

                                            Federal Rule of Criminal Procedure 16(b)(1)(C) and Federal Rule of Evidence
                                            702. For the reasons stated herein, the motion is granted in part and denied in
                                            part without prejudice. Signed by the Honorable Sharon Johnson Coleman on
                                            11/8/2018. Mailed notice. (ym, ) (Entered: 11/08/2018)
           11/08/2018                292 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: The parties, having been given the opportunity to set an additional
                                         pretrial conference date in light of the issues being raised in close proximity to
                                         the trial date, have confirmed that they do not believe that an additional hearing
                                         date is necessary. Accordingly, no hearing in this matter will be held on
                                         11/9/2018. In light of the availability of the government's witness, the Daubert
                                         hearing set for 11/13/2018 is stricken and reset for 11/14/2018 at 1:30 PM. The
                                         pretrial conference set for 11/14/2018 is stricken and reset for 11/13/2018 at
                                         1:00 PM. Mailed notice. (ym, ) (Entered: 11/08/2018)
           11/11/2018                293 RESPONSE by Adel Daoud regarding MOTION by USA in limine as to Adel
                                         Daoud Supplemental 284 (Herman, Joshua) (Entered: 11/11/2018)
           11/13/2018                294 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Pretrial conference held on 11/13/2018 and continued to 11/16/2018 at
                                         2:30 PM. Any motions argued during conference are taken under advisement.
                                         By agreement of the parties, the Daubert hearing set for 11/14/2018 is stricken.
                                         The defendant withdraws his request for a Daubert hearing as to Dr. Michael
                                         Levitt. In light of the trial date, any further motions by the parties are to be filed
                                         by 11/14/2018 at 6:00 PM. Any responses are due by 11/15/2018 at 12:00 PM.
                                         Mailed notice. (ym, ) (Entered: 11/13/2018)
           11/14/2018                295 MOTION by Adel Daoud Defendants Motion for Leave to Enter Guilty Pleas
                                         Pursuant to North Carolina v. Alford Following the Courts Order Reassigning
                                         Case No. 15 CR 487 as Related and Request for Same (Herman, Joshua)
                                         (Entered: 11/14/2018)
           11/14/2018                296 MINUTE entry before the Honorable Sharon Johnson Coleman: The hearing set
                                         for 11/16/2018 is reset from 2:30 PM to 1:30 PM. Mailed notice (air, ) (Entered:
                                         11/14/2018)
           11/15/2018                297 MEMORANDUM by USA in Opposition to MOTION by Adel Daoud
                                         Defendants Motion for Leave to Enter Guilty Pleas Pursuant to North Carolina
                                         v. Alford Following the Courts Order Reassigning Case No. 15 CR 487 as
                                         Related and Request for Same 295 GOVERNMENTS MEMORANDUM IN
                                         OPPOSITION TO CASE CONSOLIDATION AND ACCEPTANCE OF
                                         ALFORD PLEA (Haxall, Bolling) (Entered: 11/15/2018)
           11/15/2018                298 REPLY by Adel Daoud to memorandum in opposition, 297 (Herman, Joshua)
                                         (Entered: 11/15/2018)
           11/16/2018                299 ORDER as to Adel Daoud: The defendant's request to reassign 15-CR-487
                                         pursuant to Local Criminal Rule 50.1 is stricken as moot in light of the
                                         Executive Committee's prior decision to reassign that case on the basis of
                                         judicial expediency by agreement of the assigned judges. The defendant's
                                         motion for leave to enter guilty pleas pursuant to North Carolina v. Alford 295


36 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 50 of 56 PageID #:3628

                                            is granted. Signed by the Honorable Sharon Johnson Coleman on 11/16/2018.
                                            Mailed notice. (ym, ) (Entered: 11/16/2018)
           11/16/2018                300 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Pretrial conference held on 11/16/2018. Trial set for 11/26/2018 is
                                         stricken. Change of Plea Hearing set for 11/16/2018 at 1:30 PM. A courtesy
                                         copy of the factual basis to be submitted by 11/26/2018 in the morning. Mailed
                                         notice. (ym, ) (Entered: 11/19/2018)
           11/16/2018                       (Court only) Set/Reset Hearings as to Adel Daoud: Change of Plea Hearing set
                                            for 11/26/2018 at01:30 PM. (ym, ) (Entered: 11/20/2018)
           11/20/2018                301 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Minute entry 300 is corrected as follows, the Change of plea hearing is
                                         set for 11/26/2018 at 1:30 PM. Mailed notice. (ym, ) (Entered: 11/20/2018)
           11/20/2018                302 Government's Factual Basis by USA as to Adel Daoud Governments Factual
                                         Basis for Defendants Plea of Guilty Pursuant to North Carolina v. Alford
                                         (Haxall, Bolling) (Entered: 11/20/2018)
           11/26/2018                303 ORDER as to Adel Daoud: Change of plea hearing held. As previously set
                                         forth, the defendant sought to withdraw his not guilty plea in cases 12-cr-723,
                                         13-cr-703, and 15-cr-487, and to enter a plea of guilty while maintaining his
                                         innocence pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27
                                         L.Ed.2d 162 (1970). The Court, having conducted a lengthy colloquy informing
                                         the defendant of his rights, and confident in both the defendant's competence to
                                         enter a plea and his demonstrated understanding of the nature of the plea he
                                         seeks to enter, concludes that there is an adequate factual basis for the
                                         defendant's plea and that the interests of justice compel this Court to accept it.
                                         A judgment of guilty is accordingly entered against the defendant pursuant to
                                         Alford. Cases 12-cr-723, 13-cr-703, and 15-cr-487 are referred to the Probation
                                         Office for a presentence investigation report.The sentencing in this matter is set
                                         for 4/29/2019 at 10:30 A.M. The parties' sentencing memoranda and objections
                                         to the presentence investigation are to be filed by 4/8/2019. Any responses are
                                         due by 4/12/2019. A status hearing is set for 1/30/2019 at 11:00 A.M to inform
                                         the Court and counsel of the expected witnesses and evidence other than the
                                         PSI. If requested, both sides are granted access to the sentencing
                                         recommendations which will not be released to the public. The Court
                                         recommends that the Defendant remain at the Metropolitan Correctional Center
                                         in Chicago in light of the work to be done in advance of the sentencing. The
                                         Court further requests that the defendant be granted a visit with his family in
                                         advance of the next status date. Signed by the Honorable Sharon Johnson
                                         Coleman on 11/26/2018. Mailed notice. (ym, ) (Entered: 11/26/2018)
           01/25/2019                304 MOTION to withdraw as attorney as to Adel Daoud Robin Waters (Waters,
                                         Robin) (Entered: 01/25/2019)
           01/25/2019                305 NOTICE of Motion by Robin Valentina Waters for presentment of motion to
                                         withdraw as attorney 304 before Honorable Sharon Johnson Coleman on
                                         1/30/2019 at 09:45 AM. (Waters, Robin) (Entered: 01/25/2019)



37 of 43                                                                                                                 6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 51 of 56 PageID #:3628

           01/28/2019                306 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Due to the inclement weather, the status hearing set for 1/30/2019 is
                                         stricken and reset to 2/5/2019 at 2:00 PM. Mailed notice. (ym, ) (Entered:
                                         01/28/2019)
           01/29/2019                307 TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on 11/26/18, before
                                         the Honorable Sharon Johnson Coleman. GUILTY PLEA. Order Number:
                                         32966. Court Reporter Contact Information: TRACEY D. McCULLOUGH,
                                         312-435-5570, tracey_mccullough@ilnd.uscourts.gov.

                                            IMPORTANT: The transcript may be viewed at the court's public terminal or
                                            purchased through the Court Reporter/Transcriber before the deadline for
                                            Release of Transcript Restriction. After that date it may be obtained through the
                                            Court Reporter/Transcriber or PACER. For further information on the redaction
                                            process, see the Court's web site at www.ilnd.uscourts.gov under Quick Links
                                            select Policy Regarding the Availability of Transcripts of Court Proceedings.

                                            Redaction Request due 2/19/2019. Redacted Transcript Deadline set for
                                            3/1/2019. Release of Transcript Restriction set for 4/29/2019. (Mccullough,
                                            Tracey) (Entered: 01/29/2019)
           01/29/2019                308 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Attorney Robin V. Waters' motion for leave to withdraw as counsel 304
                                         is granted. Attorney Robin Valentina Waters terminated. No appearance
                                         necessary on 1/30/2019. Mailed notice. (ym, ) (Entered: 01/29/2019)
           02/05/2019                309 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing held on 2/5/2019 regarding the sentencing hearing that is
                                         set for the week of April 29, 2019. Counsel are to meet and discuss their
                                         anticipated witnesses and the manner of their testimony prior to the next status
                                         hearing. The previously entered briefing schedule is to stand. Status hearing set
                                         for 3/26/2019 at 1:30 PM. Mailed notice. (ym, ) (Entered: 02/05/2019)
           03/08/2019                310 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing set for 3/26/2019 is stricken and reset to 4/3/2019 at 1:30
                                         PM. Mailed notice. (ym, ) (Entered: 03/08/2019)
           03/19/2019                311 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing is set for 3/21/2019 at 1:30 PM. Mailed notice. (ym, )
                                         (Entered: 03/19/2019)
           03/21/2019                312 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing held on 3/21/2019. Government has provided additional
                                         material to defendant. Counsel for defendant intends to file a motion regarding
                                         the new material, which is to be filed by 4/5/2019. Government's response to be
                                         filed by 4/19/2019. Reply to be filed by 4/26/2019. Status hearing set for
                                         4/3/2019 is stricken and reset to 4/29/2019 at 10:30 AM. Defendant ordered to
                                         appear and be transported by U.S. Marshals Service. Mailed notice. (ym, )
                                         (Entered: 03/21/2019)




38 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois        https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 52 of 56 PageID #:3628

           03/22/2019                313 PRESENTENCE Investigation Report as to Adel Daoud (SEALED) (Dawson,
                                         Sabrina) (Entered: 03/22/2019)
           03/22/2019                314 (Court only) SENTENCING Recommendation as to Adel Daoud (SEALED)
                                         (Dawson, Sabrina) (Entered: 03/22/2019)
           03/25/2019                315 NOTICE of Attorney Withdrawal by USA as to Adel Daoud (Haxall, Bolling)
                                         (Entered: 03/25/2019)
           03/25/2019                316 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Emergency status hearing held on 3/25/2019 per Court order to
                                         schedule sentencing. Defendant's presence is waived. By agreement of the
                                         parties, the previously stricken sentencing set for 4/29/2019 is reset to
                                         4/30/2019 at 10:00AM. Status hearing set for 4/3/2019 at 1:30 PM to stand.
                                         Defendant ordered to appear and be transported by U.S. Marshals Service:
                                         Sentencing set for 4/30/2019 at 10:00 AM. Status hearing set for 4/3/2019 at
                                         1:30 PM. Mailed notice. (ym, ) (Entered: 03/25/2019)
           04/01/2019                317 NOTICE by Joshua G. Herman of Change of Address (Herman, Joshua)
                                         (Entered: 04/01/2019)
           04/03/2019                318 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing held on 4/3/2019 in case number 12-cr-723. A status
                                         hearing in case number 13-cr-703 is set for 4/10/2019 at 3:00 PM. The
                                         defendant is to file his anticipated motion in connection with that case by
                                         4/5/2019. The government's response is due by 4/9/2019. The previously set
                                         sentencing dates stand. Mailed notice. (ym, ) (Entered: 04/03/2019)
           04/05/2019                319 SEALED MOTION by Adel Daoud (Attachments: # 1 Exhibit A)(Herman,
                                         Joshua) (Entered: 04/05/2019)
           04/10/2019                320 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing held on 4/10/2019. The defendant's motion 319 is taken
                                         under advisement consistent with the Court's rulings from the bench. The
                                         parties are to submit the referenced documents for in camera review by
                                         4/12/2019. The Court clarifies that the sentencing in cases 12-cr-723, 13-cr-703,
                                         and 15-cr-487 will begin 4/29/2019 at 10:00 AM. The parties' sentencing
                                         memoranda are due by 4/26/2019 at 12:00 PM. Status hearing set for 4/12/2019
                                         at 3:00 PM to address the issues raised regarding the defendant's confinement at
                                         the MCC. If those issues are satisfactorily resolved in advance of the hearing,
                                         the parties may contact the Courtroom Deputy to have that status date stricken.
                                         Mailed notice. (ym, ) (Entered: 04/10/2019)
           04/11/2019                321 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Status hearing set for 4/12/2019 is stricken. Mailed notice. (ym, )
                                         (Entered: 04/11/2019)
           04/12/2019                322 SEALED Document (Attachments: # 1 Exhibit B-1, # 2 Exhibit B-2, # 3
                                         Exhibit B-3, # 4 Exhibit B-4)(Herman, Joshua) (Entered: 04/12/2019)
           04/19/2019                323 PRESENTENCE Investigation Report (Supplemental) as to Adel Daoud
                                         (SEALED) (Dawson, Sabrina) (Entered: 04/19/2019)


39 of 43                                                                                                                6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 53 of 56 PageID #:3628

           04/24/2019                324 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: After careful consideration of the materials submitted for in-camera
                                         review, the Court concludes that they do not warrant the expansive discovery
                                         that the defendant now seeks and that they were previously known, at least in
                                         part, to the defendant. See U.S. v. LeRoy, 687 F.2d 610, 618 (2nd Cir. 1982).
                                         The Court further notes that the materiality of the evidence in question is
                                         doubtful in light of the defendant's stated intention to proceed with sentencing
                                         notwithstanding the Court's ruling. The Court does not preclude the defendant
                                         from attempting to present portions of the in-camera evidence, or related
                                         evidence, to the extent that such evidence is material to the Court's
                                         determination at sentencing. Mailed notice. (ym, ) (Entered: 04/24/2019)
           04/24/2019                325 PRESENTENCE Investigation Report (Supplemental) as to Adel Daoud
                                         (SEALED) (Mosley, Crystal) (Entered: 04/24/2019)
           04/26/2019                326 PRESENTENCE Investigation Report (Supplemental) as to Adel Daoud
                                         (SEALED) (Mosley, Crystal) (Entered: 04/26/2019)
           04/26/2019                327 SENTENCING MEMORANDUM as to Adel Daoud (Attachments: # 1 Exhibit
                                         A, # 2 Exhibit B)(Herman, Joshua) (Entered: 04/26/2019)
           04/26/2019                328 SEALED Document (Herman, Joshua) (Entered: 04/26/2019)
           04/26/2019                329 SENTENCING MEMORANDUM as to Adel Daoud (Attachments: # 1
                                         Exhibit)(Jonas, Barry) (Entered: 04/26/2019)
           04/29/2019                330 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Sentencing held on 4/29/2019 and continued to 4/30/2019 at 9:45 AM.
                                         Defendant ordered to appear and be transported by U.S. Marshals Service.
                                         Mailed notice. (ym, ) (Entered: 04/29/2019)
           04/30/2019                331 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Sentencing hearing held on 4/30/2019 and continued to 5/1/2019 at
                                         9:30 AM. Defendant ordered to appear and be transported by U.S. Marshals
                                         Service. Mailed notice. (ym, ) (Entered: 04/30/2019)
           05/01/2019                332 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Sentencing hearing held on 5/1/2019 and continued to 5/6/2019 at 2:00
                                         PM for the court's ruling. Defendant ordered to appear and be transported by
                                         U.S. Marshals Service. Mailed notice. (ym, ) (Entered: 05/01/2019)
           05/03/2019                333 Supplemental Case Authority Regarding Unwarranted Sentencing Disparity by
                                         Adel Daoud (Attachments: # 1 Exhibit A-1, # 2 Exhibit A-2)(Durkin, Thomas)
                                         (Entered: 05/03/2019)
           05/03/2019                334 RESPONSE by USA to miscellaneous other 333 (Jonas, Barry) (Entered:
                                         05/03/2019)
           05/06/2019                335 MINUTE entry before the Honorable Sharon Johnson Coleman as to Adel
                                         Daoud: Sentencing hearing held on 5/6/2019. Judgment order to follow. Mailed
                                         notice. (ym, ) (Entered: 05/06/2019)




40 of 43                                                                                                                 6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 54 of 56 PageID #:3628

           05/06/2019                       (Court only) ***Procedural Interval start (P6) counts 1,2 as to Adel Daoud. (jh,
                                            ) (Entered: 05/21/2019)
           05/20/2019                336 JUDGMENT (Sentencing Order) as to Adel Daoud (1), Count(s) 1, The
                                         Defendant pleaded guilty to count(s) 1 (one) and 2 (two) of the Indictment. The
                                         Defendant is hereby committed to the custody of the United States Bureau of
                                         Prisons to be imprisoned for a total term of 192 months as to count 1 and 192
                                         months as to count 2 of the Indictment. Terms to run concurrent to each other
                                         and concurrent to the terms imposed in case 13cr703-1 and 15cr487-1. Criminal
                                         Monetary Penalties. Schedule of Payments. Mailed certified copy to defendant
                                         Adel Daoud's counsel of record Thomas Anthony Durkin and Joshua G.
                                         Herman. (Terminated defendant Adel Daoud). Signed by the Honorable Sharon
                                         Johnson Coleman on 5/20/2019.Mailed notice (jh, ) (Entered: 05/21/2019)
           05/20/2019                337 STATEMENT of Reasons as to Adel Daoud. (SEALED) Mailed certified copy
                                         to defendant Adel Daoud's counsel of record Thomas Anthony Durkin and
                                         Joshua G. Herman. (jh, ) (Entered: 05/21/2019)
           05/21/2019                       JUDGMENT and Commitment as to Adel Daoud issued to U.S. Marshal via
                                            e-mail in PDF format. (jh, ) (Entered: 05/21/2019)
           05/21/2019                       FORWARDED certified copy of Judgment (Sentencing Order) with Statement
                                            of Reasons to the Docketing Department of the U.S. Attorney's Office and the
                                            U.S. District Court's Fiscal Department as to Adel Daoud. (jh, ) (Entered:
                                            05/21/2019)
           06/10/2019                338 TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on 4/29/19, before
                                         the Honorable Sharon Johnson Coleman. SENTENCING HEARING - AM
                                         SESSION - VOLUME 1. Order Number: 34657. Court Reporter Contact
                                         Information: TRACEY D. McCULLOUGH, 312-435-5570,
                                         tracey_mccullough@ilnd.uscourts.gov.

                                            IMPORTANT: The transcript may be viewed at the court's public terminal or
                                            purchased through the Court Reporter/Transcriber before the deadline for
                                            Release of Transcript Restriction. After that date it may be obtained through the
                                            Court Reporter/Transcriber or PACER. For further information on the redaction
                                            process, see the Court's web site at www.ilnd.uscourts.gov under Quick Links
                                            select Policy Regarding the Availability of Transcripts of Court Proceedings.

                                            Redaction Request due 7/1/2019. Redacted Transcript Deadline set for
                                            7/11/2019. Release of Transcript Restriction set for 9/9/2019. (Mccullough,
                                            Tracey) (Entered: 06/10/2019)
           06/10/2019                339 TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on 4/29/19, before
                                         the Honorable Sharon Johnson Coleman. SENTENCING HEARING - AM
                                         SESSION - VOLUME 1. Order Number: 34657. Court Reporter Contact
                                         Information: TRACEY D. McCULLOUGH, 312-435-5570,
                                         tracey_mccullough@ilnd.uscourts.gov.

                                            IMPORTANT: The transcript may be viewed at the court's public terminal or



41 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 55 of 56 PageID #:3628

                                            purchased through the Court Reporter/Transcriber before the deadline for
                                            Release of Transcript Restriction. After that date it may be obtained through the
                                            Court Reporter/Transcriber or PACER. For further information on the redaction
                                            process, see the Court's web site at www.ilnd.uscourts.gov under Quick Links
                                            select Policy Regarding the Availability of Transcripts of Court Proceedings.

                                            Redaction Request due 7/1/2019. Redacted Transcript Deadline set for
                                            7/11/2019. Release of Transcript Restriction set for 9/9/2019. (Mccullough,
                                            Tracey) (Entered: 06/10/2019)
           06/10/2019                340 TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on 4/30/19, before
                                         the Honorable Sharon Johnson Coleman. SENTENCING HEARING -
                                         VOLUME 2. Order Number: 34657. Court Reporter Contact Information:
                                         TRACEY D. McCULLOUGH, 312-435-5570,
                                         tracey_mccullough@ilnd.uscourts.gov.

                                            IMPORTANT: The transcript may be viewed at the court's public terminal or
                                            purchased through the Court Reporter/Transcriber before the deadline for
                                            Release of Transcript Restriction. After that date it may be obtained through the
                                            Court Reporter/Transcriber or PACER. For further information on the redaction
                                            process, see the Court's web site at www.ilnd.uscourts.gov under Quick Links
                                            select Policy Regarding the Availability of Transcripts of Court Proceedings.

                                            Redaction Request due 7/1/2019. Redacted Transcript Deadline set for
                                            7/11/2019. Release of Transcript Restriction set for 9/9/2019. (Mccullough,
                                            Tracey) (Entered: 06/10/2019)
           06/10/2019                341 TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on 5/1/19, before
                                         the Honorable Sharon Johnson Coleman. SENTENCING HEARING -
                                         VOLUME 3. Order Number: 34657. Court Reporter Contact Information:
                                         TRACEY D. McCULLOUGH, 312-435-5570,
                                         tracey_mccullough@ilnd.uscourts.gov.

                                            IMPORTANT: The transcript may be viewed at the court's public terminal or
                                            purchased through the Court Reporter/Transcriber before the deadline for
                                            Release of Transcript Restriction. After that date it may be obtained through the
                                            Court Reporter/Transcriber or PACER. For further information on the redaction
                                            process, see the Court's web site at www.ilnd.uscourts.gov under Quick Links
                                            select Policy Regarding the Availability of Transcripts of Court Proceedings.

                                            Redaction Request due 7/1/2019. Redacted Transcript Deadline set for
                                            7/11/2019. Release of Transcript Restriction set for 9/9/2019. (Mccullough,
                                            Tracey) (Entered: 06/10/2019)
           06/10/2019                342 TRANSCRIPT OF PROCEEDINGS as to Adel Daoud held on 5/6/19, before
                                         the Honorable Sharon Johnson Coleman. SENTENCING HEARING -
                                         VOLUME 4. Order Number: 34657. Court Reporter Contact Information:
                                         TRACEY D. McCULLOUGH, 312-435-5570,
                                         tracey_mccullough@ilnd.uscourts.gov.



42 of 43                                                                                                                  6/20/2019, 8:54 PM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?402377098403316-L_1_0-1
                   Case: 1:12-cr-00723 Document #: 346 Filed: 06/20/19 Page 56 of 56 PageID #:3628

                                            IMPORTANT: The transcript may be viewed at the court's public terminal or
                                            purchased through the Court Reporter/Transcriber before the deadline for
                                            Release of Transcript Restriction. After that date it may be obtained through the
                                            Court Reporter/Transcriber or PACER. For further information on the redaction
                                            process, see the Court's web site at www.ilnd.uscourts.gov under Quick Links
                                            select Policy Regarding the Availability of Transcripts of Court Proceedings.

                                            Redaction Request due 7/1/2019. Redacted Transcript Deadline set for
                                            7/11/2019. Release of Transcript Restriction set for 9/9/2019. (Mccullough,
                                            Tracey) (Entered: 06/10/2019)
           06/19/2019                343 NOTICE OF APPEAL by USA as to Adel Daoud regarding judgment,,,
                                         terminated defendant,,, set/clear flags,, 336 Receipt number: y (Ardam, Tiffany)
                                         (Entered: 06/19/2019)
           06/19/2019                344 DOCKETING statement by USA as to Adel Daoud regarding notice of appeal
                                         343 (Ardam, Tiffany) (Entered: 06/19/2019)
           06/20/2019                345 NOTICE of Appeal Due letter sent to counsel of record regarding notice of
                                         appeal 343 . (smm, ) (Entered: 06/20/2019)




43 of 43                                                                                                                  6/20/2019, 8:54 PM
